     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 1 of 57




 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                       UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                                 EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      )   Case No.: 2:20−CV−02470−WBS−JDP
15
     Control Group; Joy Elisse Garner, individually )
     and as parent of J.S. and F.G.; Evan Glasco,       )
16                                                      )
     individually and as parent of F.G.; Traci Music, )     DECLARATION OF RACHEL WEST, DO
17   individually and as parent of K.M. and J.S.,           IN SUPPORT OF MOTION FOR
                                                        )   PRELIMINARY INJUNCTION, OR IN THE
     Michael Harris, individually and as parent of S.H.,)   ALTERNATIVE REQUEST FOR ORDER TO
18   Nicole Harris, individually and as parent of S.H., )   SHOW CAUSE
                                                        )
19                                                      )
                                 Petitioners,           )
20                                                      )
                                                        )   Date:        February 22, 2021
21          v.                                          )   Time:        1:30 PM
                                                        )   Courtroom:   5
22   DONALD JOHN TRUMP, in his official capacity )
                                                            Judge:       William B. Shubb
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
                                                        )
28
                           DR. WEST DECLARATION ISO PRELIMINARY INJUNCTION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 2 of 57



 1                                      Rachel West, DO Declaration
 2 I, Rachel West, DO, hereby declare:

 3          1. I am a licensed physician in the State of California, and board certified in Family
 4 Medicine, and practice Integrative Family Medicine. At my private clinic in Los Angeles,
 5 California, I treat patients of all ages, everyone from babies to elderly patients.
 6 Professional Background & Medical Focus
 7          2. Attached as Exhibit A is a true and correct copy of my Curriculum Vitae showcasing my
 8 extensive experience and certifications as a physician. On the basis of my education and experience,
 9 I am qualified to provide the professional opinion in this declaration.
10          3. In particular I help patients with nutritional therapies, hormonal balancing, heavy metal
11 detoxification, and oxidative medicine (MAH, UBI). For patients, this includes comprehensive
12 testing to help address the root causes of illness, toward the goal of working with patients on
13 recovering, maintaining, and promoting long-term health.
14 Clinically Evaluating Vaccinated versus Unvaccinated
15          4. Like many integrative physicians, I interface with both vaccinated and unvaccinated
16 patients. My colleagues and I have observed that our unvaccinated patients are exponentially
17 healthier than the vaccinated. Test results and examinations of the unvaccinated consistently show
18 thriving immune system health, and a near absence of chronic illness.
19          5. I have learned to inquire with unvaccinated patients whether they received the Vitamin K
20 shot at birth (due to harmful aluminum and benzyl alcohol), and also whether the mother was
21 vaccinated during pregnancy, as these patients tend to present with higher rates of chronic illness
22 and therefore require more work up and treatment options.
23          6. Although genetics is relevant, it is impossible that autism could be a “genetic disorder”;
24 autism is caused primarily by vaccination. I have an autism spectrum disorder questionnaire that I
25 use with new patients. My colleague Paul Thomas, MD has documented a similar phenomenon in
26 his own practice:
27
28
                                                    -1-
                                           DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 3 of 57



 1
 2

 3
 4
 5
 6
 7
 8
 9
10
11
12          As colleagues, this is the type of information we share in the normal course of our practices,

13 because a key job of a physician is investigative. I’ve observed integrative physicians in particular
14 are more likely to take respect this solemn responsibility by engaging in the laborious process of
15 genuinely listening to patients, independently observing, and thinking critically. Debunking of the
16 CDC vaccine schedules (children and adult) is widespread among my integrative physician
17 colleagues, and it saddens us to observe the consequences of that CDC schedule in the daily harm to
18 children and adults. Indeed, most of the patients that come to our integrative practices are more
19 educated and/or exiles from conventional medical practices, because the patient families realized
20 the folly of practices beholden to the recommendations of pharmaceutical manufacturers.
21          7. As a physician, I have personally observed multiple cases of blatantly obvious vaccine

22 injury where the conventional physician who vaccinated denied the obvious causation. One case
23 that comes to mind is a baby who immediately developed a gray area (i.e., necrosis) around the
24 vaccine injection site. The gray area spread gradually to other parts of the body, and the hospital
25 doctor silenced the mother (from reporting her observations) and instead diagnosed the baby with
26 choking on the mother’s breast milk. Firemen helped save the baby after the situation escalated. The
27 mother promptly departed the conventional practice and the family comes to me for treatment. First
28
                                                   -2-
                                          DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 4 of 57



 1 and foremost, the mother stopped vaccinating the baby. And that baby is now thriving today as a
 2 child.

 3          8. Another key point is that reproduction is the best method to nullify the effects of vaccine
 4 damage, in the sense that once a mother decides to stop vaccinating herself, when she reproduces
 5 she can produce a healthier baby. And to the extent that baby remains unvaccinated, the child is
 6 (according to the Control Group pilot survey evidence) 97.75% likely to grow and thrive without
 7 contributing to the chronic illness pandemic. By contrast, per national data, if the child is
 8 vaccinated then the child is more than 50% likely to join the chronic illness pandemic destroying
 9 this Nation. This makes vaccination one of the worst health choices that a person can make for
10 themselves and the Nation and the world, especially given the de minimis risks today of every single
11 infectious disease that is the subject of CDC recommended vaccination, as highlighted by Dr.
12 Kimmel and Petitioners’ Requests for Judicial Notice (especially PRJN2, sections 43-44).
13          9. A recurring theme that patients report to me is their baby’s regression (i.e., speech
14 regression, health decline) immediately after vaccination. This is followed by taking the baby to the
15 pediatrician who ignores any causal connection to vaccination and tends to blame the parents for
16 their genetics or living habits. Many parents realize they are being lied to by the pediatrician, and in
17 the process of seeking a second opinion, they realize their story is not an isolated account but rather
18 is part of a consistent paradigm in conventional medicine: vaccine injury denial.
19          10.     As confirmed by my Pediatric Health History Information Questionnaire that I give
20 my pediatrics patients, I have learned to spot the common issues with vaccinated children:
21 neurodevelopmental and learning disorders, allergies, asthmas, autoimmune disorders, diabetes,
22 chronic inflammation, digestive disorders, organ disorders, seizures, and recurring infections.
23          11.     By contrast, the unvaccinated do not routinely present with these same common
24 issues found in the vaccinated. If an unvaccinated child presents with an issue, it tends to be
25 isolated, mild, and easily treatable. I have also found that families of unvaccinated children tend to
26 be better educated regarding how to spot signs of infectious disease and to take precautionary
27 measures. In short, the unvaccinated are healthier and better equipped to prevent infectious disease.
28
                                                    -3-
                                           DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 5 of 57



 1          12.       The same phenomenon that I have observed with vaccinated versus unvaccinated
 2 children, I have also observed with vaccinated versus unvaccinated adults. However, the

 3 percentage of unvaccinated adults is lower, and is especially low when factoring the number of
 4 unvaccinated adults over age 30.
 5 Petitioners Are Likely To Succeed On The Merits
 6          13.       In December 2020, I professionally examined the following materials filed in this
 7 lawsuit:
 8                •    Petitioners’ Verified Petition
 9                •    Petitioners’ Requests for Judicial Notice (Appendices 1-2)
10                •    The Graph Exhibits Attached to Petitioners’ Request to Utilize Demonstrative
11                     Evidence In Support of Motion for Preliminary Injunction
12                •    The Declaration and Exhibits of Vicky Pebsworth, PhD in Support of Motion for
13                     Preliminary Injunction
14                •    The Exhibits attached to the declaration of Petitioner Joy Garner In Support of
15                     Motion for Preliminary Injunction
16          14.       For starters, the Control Group pilot survey results are consistent with my research
17 and findings as a physician. If the pilot survey were repeated, as evidenced by the confidence
18 intervals, we would expect to find the same results proving that vaccines are causing the chronic
19 illness pandemic.
20          15.       At 1,482 participants, the Control Group pilot survey population size was so large
21 that the population pool inherently expressed many biological factors (i.e., dietary practices,
22 sanitation practices, exercise practices, genetic makeup). None of these factors was the subject of
23 the pilot survey because such factors are already the subject of myriad other population studies
24 articulating the numerical impact of such factors on health outcomes. Indeed, for decades all such
25 other studies have been wholly unable to identify the cause of the National health crisis of injured
26 and dysfunctional immune systems. By contrast, vaccines are the obvious biological cause of the
27 immune system health crisis because only vaccines are designed to cause, and do cause, permanent
28 alterations to the immune system. And the results of this Control Group pilot survey describe such
                                                      -4-
                                             DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 6 of 57



 1 causation with precise numerical accuracy, as confirmed by the 99% Confidence Interval [5.95-
 2 5.99] as well as the p-values.

 3          16.     Medical dictionaries and government documents confirm: vaccination is not
 4 immunization. The two terms are not synonymous.
 5          17.     New evidence shows entirely unvaccinated Americans as a population cohort are
 6 extraordinarily healthy (evidencing their robust immune systems), whilst vaccinated Americans as a
 7 population cohort are suffering the worst pandemic of chronic illness in American history
 8 (evidencing their weakened immune systems). The extent of the chronic illness pandemic, and its
 9 immune-mediated nature, is well documented in Petitioners’ Requests for Judicial Notice,
10 especially Appendix One.
11          18.     Every individual’s immune system and every vaccine must be accounted on its own
12 merits, free of one-size-fits-all assumptions. For example, a healthy unvaccinated individual can
13 acquire natural immunity to chicken pox with zero injuries whilst an unhealthy vaccinated person
14 can suffer multiple serious injuries to the varicella vaccine that weakens their immune system to
15 millions of other pathogens intruding their human biome.
16          19.     Vaccine science is not settled. It is emerging daily. Vaccines remain one of the most
17 controversial scientific subjects in the modern world, primarily because vaccines are manufactured
18 with legally classified neurotoxins, and vaccines have never followed the scientific method for
19 testing with true placebos or a control group of entirely unvaccinated individuals. Instead, vaccine
20 regulatory approvals are supported by fake placebos (so-called “placebos” that contain
21 neurotoxins), fake controls (so-called “controls” of people who are also vaccinated or otherwise
22 receiving a non-inert substance such as aluminum), short-term testing windows (so-called “tests”
23 with monitoring periods as short as 3-days), and long-term passive surveillance of vaccine injuries
24 (so-called “surveillance” with an unknown to approximately 99% failure rate of reporting).
25          20.     Thus, vaccine science has not even evolved enough to recognize the basic dictionary
26 definition of words, let alone become advanced enough to reach the status of “settled science”.
27          21.     Every vaccine product insert (a document required by law) admits the lack of safety
28 testing for that vaccine, and further admits the vaccine’s list of known side effects. Likewise,
                                                    -5-
                                           DR. WEST DECLARATION
      Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 7 of 57



 1 government documents and top scientific journals have also admitted the observed, but un-
 2 calculated, role of vaccination in America’s chronic illness pandemic. To support without

 3 questioning the un-calculated numbers of vaccine injuries, credentialed professionals repeat empty
 4 phrases about vaccines in an echo-chamber, “vaccines are safe and effective”, “side effects are
 5 rare”. Such phrases are empty and dogmatic because they are mathematically unsupported. Quite
 6 literally, zero data supports these phrases.
 7           22.     For example, the Institute of Medicine (IOM) admitted that “studies designed to
 8 examine the long-term effects of the cumulative number of vaccines or other aspects of the
 9 immunization schedule have not been conducted.” Literally, zero studies, and yet the IOM
10 dogmatically claims vaccines are “safe”. Dogma is defined according to Merriam-Webster,
11 “dogma: a point of view or tenet put forth as authoritative without adequate grounds”.
12           23.     As highlighted above, the passive surveillance system VAERS maintained by Health
13 and Human Services (HHS) for monitoring vaccine injuries has an unknown to approximately 99%
14 failure rate, which results in literally zero statistical confidence in its ability to report accurately on
15 the number of vaccine injuries in the American populace.
16           24.     The most accurate and lawful way to describe vaccination is that it is an
17 experimental procedure that has been falsely labeled as “safe and effective”. Vaccine side effects
18 have been falsely labeled as “rare”. Compare the Council for International Organizations of
19 Medical Sciences Working Group III, which set forth the following definitions for drug adverse
20 events:
21           “Very common ≥ 1/10 (≥ 10%)
22           “Common ≥ 1/100 and < 1/10 (≥ 1% and < 10%)
             “Uncommon ≥ 1/1000 and < 1/100 (≥ 0.1% and < 1%)
23           “Rare ≥ 1/10,000 and < 1/1000 (≥ 0.01% and < 0.1%)
             “Very rare < 1/10,000 (< 0.01%)”
24
25        25. Vaccine adverse events are not “rare” by this scientific definition. Until vaccines are
26 compared long-term against a large control group of entirely unvaccinated individuals, it is
27 scientifically impossible to state that vaccines are “safe” or that vaccine side effects are “rare”.
28
                                                      -6-
                                             DR. WEST DECLARATION
      Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 8 of 57



 1        26. The Pilot Survey in this case is such a comparison, and the results show vaccine injury is
 2 very common.

 3        27. The international pharmaceutical industry conducts studies of “vaccine hesitancy” (the
 4 reasons certain people decline vaccines). These studies consistently show that the population of
 5 individuals who avoid vaccination (the “vaccine hesitant”) are better educated than those who
 6 submit to vaccination. Indeed, the international pharmaceutical industry publishes that increasing
 7 numbers of physicians are also rejecting vaccination for themselves and their families.
 8        28. The international pharmaceutical industry’s vaccination marketing campaigns are
 9 factually misleading and yet effective in frightening most Americans into submission to untested
10 vaccination schedules. Consequently, today the number of individuals who remain entirely
11 unvaccinated in America is small, estimated at less than 1% of our entire population.
12        29. The scientific method that respects control groups is in jeopardy due to both the
13 overzealous international pharmaceutical industry and the health officials beholden to it. Many of
14 these health officials have expressed publicly their desire to vaccinate 100% of the population
15 within their jurisdiction. And Covid-19 has increased this overzealousness across the country.
16        30. Even though “vaccine hesitancy” studies prove the overall nature of the unvaccinated
17 population is pro-science, today this group of conscientious Americans are persecuted, isolated,
18 ridiculed, and vilified by politicians, bureaucrats, and the mainstream media. This creates a legal
19 predicament for unvaccinated and partially vaccinated Americans as they suffer threats to their
20 fundamental rights, in particular their rights to informed consent and informed refusal.
21        31. The international pharmaceutical industry that produces vaccines has a long-history of
22 scientific corruption and conflicts of interest. In short, it is a trillion dollar industry that uses aborted
23 babies to manufacture certain vaccines, adds known neurotoxins such as aluminum and mercury to
24 vaccines, specifically engineers newer vaccines to manipulate human DNA, and then summarily
25 labels every single one of their finished products “safe”, without any mathematical proof that would
26 comply with the scientific method.
27 Corroboration Published November 22, 2020
28
                                                      -7-
                                             DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 9 of 57



 1       32. Corroborating evidence for Petitioners’ Control Group Survey data can be found in the
 2 recently published ‘vaccinated versus unvaccinated’ study by Paul Thomas and James Lyons-

 3 Weiler: Lyons-Weiler, J. and Thomas, P. (2020) Relative Incidence of Office Visits and Cumulative
 4 Rates of Billed Diagnoses Along the Axis of Vaccination. Int. J. Environ. Res. Public
 5 Health 2020, 17(22), 8674; https://doi.org/10.3390/ijerph17228674. Attached as Exhibit B is a true
 6 and correct copy of such paper (“Thomas Paper”).
 7       33. The Thomas Paper is unique because it presents approximately 10-years of medical
 8 record data comparing the health of the vaccinated to the unvaccinated. Figure 5 in particular
 9 shows the unvaccinated are exponentially healthier than the vaccinated:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -8-
                                         DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 10 of 57



 1       34. So the Thomas Study provides corroborating evidence for the TCG American Survey. But
 2 they are also different as follows:

 3                  A. In the Thomas Study, patients must have at least 2 office visits with the MD (first
 4             visit >60days before birth; last visit <60 days after birth). The authors acknowledge,
 5             “Future studies with less restrictive inclusion criteria that also avoid temporal
 6             confounding by matched DOC may help us better characterize these populations in the
 7             practice.” Compare the TCG American Survey allowing all individuals to participate,
 8             including those who pursue holistic healthcare through Naturopathic practices, home
 9             births, and similar. In this manner, the TCG American Survey is likely more
10             representative of the unvaccinated population.
11                  B. In the Thomas Study, diagnoses were tagged to billing (“A related potential
12             limitation includes that, because the data used were from billed diagnoses (in the case of
13             outcomes) or billed vaccination, there may be some occurrences that were missed if
14             insurance did not cover those events for a given patient (e.g., ASD diagnosed via a
15             family counselor/psychologist/psychiatrist).”). Compare the TCG American Survey
16             where diagnoses are written by the patient or parent regardless of any billing. Indeed, in
17             the TCG American Survey the organizer Joy Garner received no money whatsoever for
18             office visits, prescriptions, anything. Per her declaration, Ms. Garner simply received
19             and recorded whatever the participant wrote on the form (which is also how the NSCH
20             works).
21                  C. In the Thomas Study, no information was provided on pregnancy vaccines or K-
22             shot in the unvaccinated group. On page 62 of his book “The Vaccine Friendly Plan”,
23             Paul Thomas writes “nearly all of my patients get the [K] shot”, which is likely because
24             birthing at the hospital is most prevalent. Compare the TCG American Survey that
25             examined these critical factors and stratified accordingly to show their risk values.
26                  D. In the Thomas Study, most of the “vaccinated” group do not follow the CDC
27             schedule because they follow Paul Thomas’ delayed vaccine schedule. Compare The
28
                                                    -9-
                                           DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 11 of 57



 1             TCG American Survey that was compared to National Averages where most follow the
 2             CDC schedule.

 3                  E. In the Thomas Study, information was not provided on the number of chronic
 4             illnesses per patient. Compare The TCG American Survey that tracked this information
 5             and therefore provided a metric for mildness/severity of injury to the immune system.
 6       35. In further support for the corroborative evidential nature of the Thomas Study, some of
 7 the most helpful or instructive citations in the Thomas Study are as follows:
 8                 “Pre-licensure clinical trials for vaccines cannot detect long-term
 9                 outcomes since safety review periods following administration are
                   typically 42 days or less [3]. Long-term vaccine safety science relies
10                 on post-market surveillance studies using databases such as the US
                   Food and Drug Administration (FDA) and Centers for Disease
11                 Control and Prevention (CDC’s) Vaccine Adverse Events Reporting
                   System (VAERS) and the Vaccine Safety Datalink. VAERS [4] is a
12
                   passive reporting system in which, according to Ross 2011 [5], “fewer
13                 than 1% of vaccine adverse events are reported.” The Vaccine Safety
                   Datalink (VSD) can, in principle, according to the Institute of
14                 Medicine (IOM, 2013) [6], be used to compare outcomes of vaccines
                   and unvaccinated children. Based on the IOM’s recommendation, in
15                 2016, the CDC published a white paper (CDC, 2016 [7]; Glanz et al.,
                   2016 [8]) on studying the safety of their recommended pediatric
16
                   vaccine schedule. Unfortunately, to date, no studies have been
17                 published comparing a diversity of outcomes of vaccinated and
                   unvaccinated children using the VSD.
18
                   “There are serious limitations inherent to long-term vaccine safety
19                 studies as currently implemented. Post-licensure studies on vaccine
20                 safety typically employ an “N vs. N + 1” design of analysis, meaning
                   they compare fully vaccinated children with fully vaccinated children
21                 missing only one vaccine. Despite reports of increases in vaccine
                   cessation, virtually none of the post licensure- vaccine safety studies
22                 have included comparisons to groups completely unexposed to
                   vaccines.
23
24                 “A few independent (non-CDC) studies do exist that have compared
                   outcomes between vaccinated and unvaccinated children. A small
25                 survey study of 415 families with homeschooled children by Mawson
                   et al., 2017 [9] that compared vaccinated with completely
26                 unvaccinated children reported increased risk of many diagnoses
                   among the vaccinated children including (condition, fold- increase):
27                 allergic rhinitis (30.1), learning disabilities (5.2), attention deficit
28                 hyperactivity disorder (ADHD) (4.2), autism (4.2),

                                                   - 10 -
                                          DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 12 of 57


                neurodevelopmental disorders (3.7), eczema (2.9), and chronic illness
 1              (2.4). The increased risk of neurodevelopmental disorders appeared to
 2              be higher in cases of preterm births. A study from Germany (Schmitz
                et al., 2011) [10] reported no increases in adverse outcomes other than
 3              atopy.

 4              “A limitation of both of these studies is that they relied on parental
                surveys, and both had a small unexposed group. A further limitation
 5
                in the German study [10] is that they also defined a child as
 6              unexposed to vaccines even if they received vaccination for varicella,
                rotavirus, pneumococcal, meningococcal, influenza, and/or others; the
 7              study, therefore, is not “vaccinated vs. unvaccinated”. Studies of
                Diphtheria, Pertussis, and Tetanus (DTP) vaccine that had an
 8              unexposed group found an increased risk of mortality (Mogensen et
                al., 2017) [11] and asthma (McDonald et al., 2008) [12] in the vaccine
 9
                exposed group. Gallagher and Goodman, 2008 [13] reported
10              increased ASD in a hepatitis B vaccine-exposed group. Studies
                funded by the pharmaceutical industry or conducted by the CDC
11              typically tend to find no harm associated with vaccination, while
                studies conducted without pharmaceutical industry funding have often
12              found harm.
13
                “Hooker and Miller 2020 [14] recently found an increase in odds ratio
14              (OR) in developmental delay (OR 2.18), asthma (OR 4.49), and ear
                infection (OR 2.13) in vaccinated children compared to unvaccinated
15              children in a study using data from three practices. In the current
                study, we assess the total outcomes of patients ranging in age from 2
16              months to 10.4 years of all children in a pediatric practice that have
17              not been vaccinated compared to those who have been variably
                vaccinated based on medical records using a novel measure, the
18              Relative Incidence of Office Visit (RIOV), and compare results from
                that measure to results obtained using odds ratios of incidence of
19              diagnoses.
20              …
21
                “We have found higher rates of office visits and diagnoses of
22              common chronic ailments in the most vaccinated children in the
                practice compared to children who are completely unvaccinated. The
23              data clearly show different odds of developing many of these adverse
                health conditions. We have demonstrated in many ways that most of
24
                the statistical associations found tend to be robust to age in cohort
25              (days of care), vaccination range, and family history.

26              …
27              “Lifestyle differences between the vaccinated and unvaccinated
                groups in this practice cannot explain the large difference in
28
                outcomes, and if they do, then it would be objective to conclude that
                                                - 11 -
                                       DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 13 of 57


                   everyone should adopt the lifestyle followed by the unvaccinated if
 1                 they want healthier children. That lifestyle choice includes, for many
 2                 families, avoiding some or all vaccines, and thus, the lifestyle choice
                   concern is inextricably linked to vaccine exposure.
 3
                   “Parents are almost universally told by their child’s health care
 4                 provider that the health issue was not due to the vaccine, in spite of
                   growing evidence in the scientific literature that supports both
 5
                   plausible mechanisms of action for chronic illnesses including
 6                 epidemiological associations. It is now apparent that the commonly
                   reported lack of association of adverse events may be due to the use
 7                 of a test statistic with low intrinsic power and due to problems
                   including model misspecification and overadjustment bias and that
 8                 further research is needed to update guidelines and recommendations
                   via additional studies.
 9
10                 “We could detect no widespread negative health effects in the
                   unvaccinated other than the rare but significant vaccine-targeted
11                 diagnosis. We can conclude that the unvaccinated children in this
                   practice are not, overall, less healthy than the vaccinated and that
12                 indeed the vaccinated children appear to be significantly less healthy
13                 than the unvaccinated.

14                 “We concur with Mawson et al., 2017 [9], who reported: ‘Further
                   research involving larger, independent samples is needed to verify
15                 and understand these unexpected findings in order to optimize the
                   impact of vaccines on children’s health.’
16
17                 “We also concur with Hooker and Miller 2020 [14], who wrote:
                   ‘Further study is necessary to understand the full spectrum of health
18                 effects associated with childhood vaccination’.”

19
            37.    Regarding the reference above to Mawson et al. (2017), there are several key
20
     caveats, most notably: (a) only 261 of the Mawson study participants were completely
21
     unvaccinated, and (b) 51% of the “vaccinated” group was only partially vaccinated rather than fully
22
     vaccinated, even though Mawson et al stated that in the American population approximately 95% of
23
     Kindergarten children are fully vaccinated. So, again, the TCG American Survey is likely more
24
     representative of a cross section of unvaccinated Americans.
25
            38.    Immediately after he published his paper (Thomas Paper), the Oregon Medical
26
     Board appears to have retaliated against Dr. Thomas by issuing an emergency suspension of his
27
     medical license. https://omb.oregon.gov/clients/ormb/OrderDocuments/e579dd35-7e1b-471f-a69a-
28
                                                   - 12 -
                                          DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 14 of 57



 1 3a800317ed4c.pdf. This is yet example of the oppressive climate that American physicians face
 2 when they present evidence of systemic vaccine harm. My physician colleagues and I are all too

 3 aware of this climate, but we feel compelled to stick out our necks. To borrow a quote from Jean
 4 Valjean, “If I speak, I am condemned. If I stay silent, I am damned.”
 5 Petitioners Are Likely To Suffer Irreparable Harm In The Absence of Preliminary Injunction
 6          39.      Mandatory vaccination has been a thorn in the side of my unvaccinated patient
 7 families. Probably the most common problem in California is coerced vaccines for public and
 8 private school attendance (i.e., Cal. Health & Safety Code section 120325 et seq., commonly known
 9 as SB277/276/714). This law is enforced by the California Department of Public Health, and it has
10 forced a lot of families into homeschool situations.
11          40.      I spoke with the SB277 bill co-author Senator Ben Allen, who promised for
12 approximately 1-year that he was against SB276. Senator Allen told me face to face that he did not
13 follow the CDC vaccine schedule for his own children because of the information he learned from
14 activists opposed to vaccination. And yet, when SB276/714 came up for a vote, Senator Allen
15 voted to mandate vaccinations that would not give the same choice he exercised for his family to
16 other families.
17          41.      Another recurring issue I see is exiled patients, those who are removed from
18 conventional practices due to their choice to forego vaccines. A lot of these patient families had
19 already received some vaccines, so they are experiencing a litany of health problems. Some come
20 to my clinic like medical refugees needing immediate assistance.
21          42.      The blatant vilification that the unvaccinated face in America is unfair. It is
22 tantamount to medical discrimination. It is essentially blackballing for exercising the right of
23 informed refusal.
24          43.      Covid-19 has only exacerbated the discrimination and blackballing. My
25 unvaccinated patient families are living in a state of fight or flight. The recent University of
26 California flu shot mandate is an example. Many health freedom families have joined the exodus
27 from California because of California’s far-left politics that push mandatory vaccination. The
28 evidence points to California bureaucrats continuing to push mandatory vaccination. And the
                                                     - 13 -
                                            DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 15 of 57



 1 predictable result is that we will lose countless more unvaccinated participants for health surveys
 2 and studies. Mandatory vaccination has become an attack on the scientific method, to the detriment

 3 of our Country. I love America and want to see this Nation thrive.
 4           44.    I support Respondent but he has not abated these threats; rather Respondent has
 5 emboldened them by actively promoting Covid-19 vaccination without providing the Suspension or
 6 Order to safeguard the Nation, as stated in the Verified Petition. The evidence shows vaccines are
 7 responsible for the majority of chronic illnesses suffered by Americans today, and that vaccines are
 8 the single most serious public health threat this Nation has ever faced. Therefore, inaction is
 9 tantamount to destruction.
10 The Balance of Equities Weighs in Petitioners’ Favor
11           45.    I am a member of the nationwide nonprofit organization Physicians for Informed
12 Consent (PIC). Attached as Exhibit C is an educational documents relating to the flu shot. And
13 attached as Exhibit D are educational documents relating to measles and the MMR vaccine. The
14 citations from each of these documents are mainstream/authoritative, and I refer to them here to
15 further emphasize that mandatory vaccination is recognized as dangerous in my community of
16 integrative physicians. I will also note it is a commonplace error of convenience when medical
17 professionals and researchers refer to partially vaccinated patients as “unvaccinated”, even though
18 they really mean “not vaccinated with vaccine dose x, but still vaccinated with vaccines a, b, c…”.
19 This error of convenience perpetuates confusion among both experts and layman alike, so I am glad
20 to see Petitioners’ Request for Judicial Notice on the true meaning of unvaccinated. Like
21 Petitioners, when I refer to the “unvaccinated” in this declaration, I am referring only to the true
22 sense of the term: an individual who has received zero vaccines in their lifetime.
23           46.    No government survey has been taken and no study has been conducted on the
24 health of a very large number of unvaccinated Americans. This scientific vacuum amounts to
25 nothing short of an ongoing human medical experiment that has no chance of advancing medical
26 knowledge concerning the risks of vaccination, and accompanying long-term effects on public
27 health.
28           47.    Vaccinations are unavoidably unsafe. They cause “unavoidable” injury and death.
                                                    - 14 -
                                           DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 16 of 57



 1           48.    Surveying the health of unvaccinated patients is vital to the scientific method. If a
 2 nationwide survey of unvaccinated patients was performed, I would actively contact my patients to

 3 inform them of the opportunity. And I would certainly offer my services to faithfully participate as
 4 prescribed (i.e., performing physical exams, reviewing medical records). Notably, a comprehensive
 5 survey/study concerning vaccine safety and efficacy would benefit from access to the Vaccine
 6 Safety Data Link maintained by the CDC, but it is not necessary.
 7           49.    For this survey to be conducted scientifically, an unvaccinated control group must
 8 remain intact and be protected under the Constitution. The control group must remain free from
 9 discrimination with respect to each individual’s life, liberty, education, religion and livelihood.
10 Discrimination reduces and threatens to eliminate desired unvaccinated candidates for scientific
11 survey.
12           50.    Without a Court Order protecting Americans, the control group population of
13 unvaccinated Americans is imminently threatened (especially by myriad local health officials’
14 unscientific overreaction to Covid-19) to be reduced to statistically insignificant numbers, and/or to
15 zero. This loss of evidence would represent a great and irreparable loss to our Nation. A recent
16 example of the unscientific overreaction to Covid-19 is the veneer of campus-health protection
17 recently stripped as the country embraces distance learning, while quizzically, vaccine
18 mandates remain in full force.
19           51.    In the balance of equities, the unvaccinated must prevail. They hold the “secret” to
20 health. As a group they are not harming others. The unvaccinated courageously assert their
21 Constitutional rights and yet public health policy shamefully hunts them down for injection like
22 animals. The unvaccinated are an endangered population threatened with extinction. Forced
23 vaccination is a tool of tyrants, as history will surely adjudge.
24 The Requested Relief is Genuinely in the Public Interest
25           52.    The dissolution of America is imminent unless the unvaccinated are protected as
26 holders of the cure to the chronic illness pandemic that is destroying this Nation.
27
28
                                                    - 15 -
                                           DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 17 of 57



 1          53.      America must no longer sustain ‘separate but equal’ public policies, where
 2 unvaccinated Americans are given second class rights: banned from public and private school,

 3 prohibited from gainful employment, denied the right to serve in the military, and more.
 4          54.      It is widely known and recognized among unvaccinated Americans that child welfare
 5 authorities are notorious for citing non-vaccination as a basis for medical neglect charges.
 6          55.      Living in a state of fear of child welfare authorities infringes unvaccinated
 7 Americans’ zone of privacy in medical decision making. One consequence of this is an unnatural
 8 limit on choice of medical provider, which causes disruption to doctor-patient relationships.
 9          56.      Here in 2020, America is witnessing a biotechnology revolution by pharmaceutical
10 companies advancing new vaccines unknown to previous generations:
11                a. Vaccines such as chickenpox and rubella that are cultured from aborted human fetal
12                   tissue,
13                b. Vaccines that manipulate human DNA,
14                c. Vaccines incorporating nanotechnology,
15                d. Vaccines manufactured from cancerous “immortal cell lines”, and
16                e. Vaccines employing human tracking technology.
17          57.      This biotechnology revolution cannot be ignored. The time has already come to
18 remember Justice Harlan’s caveat on his 1905 Supreme Court holding in Jacobson v.
19 Massachusetts, “There is, of course, a sphere within which the individual may assert the supremacy
20 of his own will, and rightfully dispute the authority of any human government, especially of any
21 free government existing under a written constitution, to interfere with the exercise of that will.”
22 Surely, if we are living in a Republic, then Jacobson was not intended to become an open door to
23 unlimited technological advancements so long as a pharmaceutical company attaches its behavior to
24 the word “vaccine”.
25          58.      Historically, many vaccines have been recalled and phased out as new discoveries
26 revealed hidden dangers. We saw this recently with MMRV, where the number of vaccine-caused
27 seizures was so obvious that even VAERS could not bury the evidence. When healthy parents
28 choose to forego injecting their healthy children with whatever particular vaccine the government
                                                     - 16 -
                                            DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 18 of 57



 1 happens to be promoting at that particular time and place, parents are frequently threatened by child
 2 protective services that their child custody will be stripped and their children will be taken away and

 3 given to strangers. This constitutes cruel and unusual punishment. Healthy families being separated
 4 and healthy people being ousted from society for their refusal to inject government-mandated
 5 biotechnology is a grossly disproportionate response to the parental choice of non-cooperation with
 6 human medical experimentation. The punishment is tortuous, degrading, and inhuman.
 7          59.     Mandatory and coerced biological alteration is cruel and unusual. Children, young
 8 people, and pregnant women have been especially victimized by vaccines that have not been fully
 9 studied and which permanently alter their DNA in unknown measure. It is cruel and unusual when
10 health officials use State powers to give pharmaceutical companies unmeasured control over
11 individual posterity.
12          60.     The ability of the unvaccinated to independently protect themselves from vaccination
13 as a form of human medical experimentation is routinely dismissed by local authorities who do not
14 consider vaccination programs to be a form of human experimentation. It is therefore increasingly
15 difficult for unvaccinated Americans to protect themselves from becoming experimental medical
16 subjects, as a patchwork of ever-changing discriminatory laws, regulations, and policies are
17 enforced against the unvaccinated.
18          61.     Many unvaccinated Americans live under a justifiable constant threat that they can
19 be quarantined, lose parental rights, and forcefully vaccinated simply for refusing a vaccination that
20 gave rise to their quarantine order. In this manner, forced vaccination becomes a potentiality at the
21 whim of a public official merely due to the unvaccinated American’s initial refusal to submit to
22 forced vaccination. Therefore, a patchwork of local authorities is able to assert it is unlawful to be
23 peaceful and unvaccinated in the event of an emergency, provided that the public official decides to
24 vaccinate any given population of individuals in his discretion. This prohibition on being peacefully
25 natural jeopardizes the constitutionality of public health statutory schemes because the government
26 is not permitted to criminalize innocent conduct.
27          62.     The legislative and judicial branches have, thus far, primarily chosen to subjugate the
28 people of this Nation for the benefit of the pharmaceutical/medical industrial complex. Beyond the
                                                    - 17 -
                                           DR. WEST DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 19 of 57



 1 many obvious violations of individual human rights, this long-held pattern of Constitutional
 2 interpretation, enforced by legislative acts, has now placed our entire Nation in great peril. The
 3 collective "herd" which our legislatures claim to be protecting with an endless stream of coerced
 4 pharmaceuticals, delivered by the most invasive means possible, is very sick now. The number of
 5 disabled in our younger generations is exponentially higher than just 20 years ago. And the
 6 trajectory for the next decade is nothing short of catastrophic. Very soon, this "herd" will, in large
 7 part, be incapable of supporting any branches of government, no matter the increased taxation
 8 pressed upon the ones who remain semi-viable.
 9          63.     A rapidly growing number of children and young adults in the USA will never leave
10 home, never work, never fall in love, never have a family. They will instead require the full-time
11 support of their parents, and society, for their entire lives. I have observed this with vaccinated

12 families in my medical practice, and I have observed the increasing trend over decades. The number
13 of parents who have personally witnessed their perfectly healthy children seriously injured by
14 pharmaceuticals is growing rapidly. In spite of attempted censorship their stories are reaching the
15 masses. A storm is upon us. It will make landfall. Directing this storm to the correct shore is the
16 only remaining option. If our Nation is to survive this storm, the culprits can no longer be protected
17 by any branch of government, let alone rewarded for their acts against our Nation's people.
18          64.     The stakes do not get any higher than they are in this case. The Verified Petition
19 makes it clear that Petitioners seek to protect more than their individual rights here. They fight to

20 protect their Nation from imminent and inevitable collapse.
21          I declare under threat of penalty of perjury under the laws of the United States of America
22 that the foregoing is true and correct, and that this declaration was executed on the date set forth
23 below in Los Angeles, California.
24
25 ____________________________                    __________
26 Rachel West, DO                                 Date
27
28
                                                    - 18 -
                                           DR. WEST DECLARATION
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 20 of 57




                   Exhibit A
   Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 21 of 57


                                      Rachel West, DO
                                  2211 Corinth Avenue, Suite 204
                                   Los Angeles, California 90064


Education & Residency
   •   Undergraduate: Northwestern University, Evanston IL. Graduated with a BA double major
       in 1994.
   •   Medical School: New York College of Osteopathic Medicine. Graduated in 1999.
   •   Internship in Family Medicine: Tucson General Osteopathic Program. Completed in 2000.
   •   Residency in Family Medicine: Union Hospital/ St. Barnabas Hospital System NJ.
       Completed in 2003.


Physician Experience
   •   20+ years owning and operating a private clinical practice in integrative family medicine
   •   5+ years managing other integrative physicians


Certifications
   •   Board certified by American College of Osteopathic Family Physicians
   •   Assistant clinical professor at College of Osteopathic Medicine of the Pacific
   •   Certified by American Academy for the Advancement of Medicine
   •   Certified in chelation therapy
   •   Certified in traditional osteopathy




                                                 1                                          Exhibit A
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 22 of 57




                   Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 23 of 57
            International Journal of
            Environmental Research
            and Public Health

Article
 Relative Incidence of Office Visits and Cumulative
 Rates of Billed Diagnoses Along the Axis
 of Vaccination
James Lyons-Weiler 1, *            and Paul Thomas 2
  1    The Institute for Pure and Applied Knowledge, Pittsburgh, PA 15101, USA
  2    Integrative Pediatrics, Portland, OR 97225, USA; paulthomasmd@drpaul.md
  *    Correspondence: jim@ipaknowledge.org
                                                                                                      !"#!$%&'(!
  Received: 23 October 2020; Accepted: 18 November 2020; Published: 22 November 2020                  !"#$%&'

  Abstract: We performed a retrospective analysis spanning ten years of pediatric practice focused
  on patients with variable vaccination born into a practice, presenting a unique opportunity to
  study the e↵ects of variable vaccination on outcomes. The average total incidence of billed office
  visits per outcome related to the outcomes were compared across groups (Relative Incidence of
  Office Visit (RIOV)). RIOV is shown to be more powerful than odds ratio of diagnoses. Full cohort,
  cumulative incidence analyses, matched for days of care, and matched for family history analyses were
  conducted across quantiles of vaccine uptake. Increased office visits related to many diagnoses were
  robust to days-of-care-matched analyses, family history, gender block, age block, and false discovery
  risk. Many outcomes had high RIOV odds ratios after matching for days-of-care (e.g., anemia
  (6.334), asthma (3.496), allergic rhinitis (6.479), and sinusitis (3.529), all significant under the Z-test).
  Developmental disorders were determined to be difficult to study due to extremely low prevalence
  in the practice, potentially attributable to high rates of vaccine cessation upon adverse events and
  family history of autoimmunity. Remarkably, zero of the 561 unvaccinated patients in the study
  had attention deficit hyperactivity disorder (ADHD) compared to 0.063% of the (partially and fully)
  vaccinated. The implications of these results for the net public health e↵ects of whole-population
  vaccination and with respect for informed consent on human health are compelling. Our results
  give agency to calls for research conducted by individuals who are independent of any funding
  sources related to the vaccine industry. While the low rates of developmental disorders prevented
  sufficiently powered hypothesis testing, it is notable that the overall rate of autism spectrum disorder
  (0.84%) in the cohort is half that of the US national rate (1.69%). The practice-wide rate of ADHD was
  roughly half of the national rate. The data indicate that unvaccinated children in the practice are not
  unhealthier than the vaccinated and indeed the overall results may indicate that the unvaccinated
  pediatric patients in this practice are healthier overall than the vaccinated.

  Keywords: pediatrics; vaccines; adverse events; relative incidence of office visit




 1. Introduction
      Vaccines are widely regarded as safe and e↵ective within the medical community and are an
 integral part of the current American medical system. While the benefits of vaccination have been
 estimated in numerous studies, negative and nonspecific impact of vaccines on human health have
 not been well studied. Most recently, it has been determined [1,2] that variation exists in individual
 responses to vaccines, that di↵erences exist in the safety profile of live and inactivated vaccines, and that
 simultaneous administration of live and inactivated vaccines may be associated with poor outcomes.
 Studies have not been published that report on the total outcomes from vaccinations, or the increase or
 decrease in total infections in vaccinated individuals.


 Int. J. Environ. Res. Public Health 2020, 17, 8674; doi:10.3390/ijerph17228674    www.mdpi.com/journal/ijerph

                                                                 1                                        Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 24 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                   2 of 24



     Pre-licensure clinical trials for vaccines cannot detect long-term outcomes since safety review
periods following administration are typically 42 days or less [3]. Long-term vaccine safety science relies
on post-market surveillance studies using databases such as the US Food and Drug Administration
(FDA) and Centers for Disease Control and Prevention (CDC’s) Vaccine Adverse Events Reporting
System (VAERS) and the Vaccine Safety Datalink. VAERS [4] is a passive reporting system in which,
according to Ross 2011 [5], “fewer than 1% of vaccine adverse events are reported.” The Vaccine Safety
Datalink (VSD) can, in principle, according to the Institute of Medicine (IOM, 2013) [6], be used to
compare outcomes of vaccines and unvaccinated children. Based on the IOM’s recommendation,
in 2016, the CDC published a white paper (CDC, 2016 [7]; Glanz et al., 2016 [8]) on studying the
safety of their recommended pediatric vaccine schedule. Unfortunately, to date, no studies have been
published comparing a diversity of outcomes of vaccinated and unvaccinated children using the VSD.
     There are serious limitations inherent to long-term vaccine safety studies as currently implemented.
Post-licensure studies on vaccine safety typically employ an “N vs. N + 1” design of analysis,
meaning they compare fully vaccinated children with fully vaccinated children missing only one
vaccine. Despite reports of increases in vaccine cessation, virtually none of the post licensure-vaccine
safety studies have included comparisons to groups completely unexposed to vaccines.
     A few independent (non-CDC) studies do exist that have compared outcomes between vaccinated
and unvaccinated children. A small survey study of 415 families with homeschooled children by
Mawson et al., 2017 [9] that compared vaccinated with completely unvaccinated children reported
increased risk of many diagnoses among the vaccinated children including (condition, fold-increase):
allergic rhinitis (30.1), learning disabilities (5.2), attention deficit hyperactivity disorder (ADHD) (4.2),
autism (4.2), neurodevelopmental disorders (3.7), eczema (2.9), and chronic illness (2.4). The increased
risk of neurodevelopmental disorders appeared to be higher in cases of preterm births. A study from
Germany (Schmitz et al., 2011) [10] reported no increases in adverse outcomes other than atopy.
     A limitation of both of these studies is that they relied on parental surveys, and both had a small
unexposed group. A further limitation in the German study [10] is that they also defined a child
as unexposed to vaccines even if they received vaccination for varicella, rotavirus, pneumococcal,
meningococcal, influenza, and/or others; the study, therefore, is not “vaccinated vs. unvaccinated”.
Studies of Diphtheria, Pertussis, and Tetanus (DTP) vaccine that had an unexposed group found
an increased risk of mortality (Mogensen et al., 2017) [11] and asthma (McDonald et al., 2008) [12]
in the vaccine exposed group. Gallagher and Goodman, 2008 [13] reported increased ASD in a
hepatitis B vaccine-exposed group. Studies funded by the pharmaceutical industry or conducted by
the CDC typically tend to find no harm associated with vaccination, while studies conducted without
pharmaceutical industry funding have often found harm.
     Hooker and Miller 2020 [14] recently found an increase in odds ratio (OR) in developmental
delay (OR 2.18), asthma (OR 4.49), and ear infection (OR 2.13) in vaccinated children compared to
unvaccinated children in a study using data from three practices. In the current study, we assess the
total outcomes of patients ranging in age from 2 months to 10.4 years of all children in a pediatric
practice that have not been vaccinated compared to those who have been variably vaccinated based on
medical records using a novel measure, the Relative Incidence of Office Visit (RIOV), and compare
results from that measure to results obtained using odds ratios of incidence of diagnoses.

 2. Materials and Methods

 2.1. Data Source and Provenance
     A detailed proposal for a retrospective study was submitted to an Institutional Review Board
(IRB), and was approved (Pro00031853 letter dated 7 May 2019). The data source for this study
was all billing and medical records of Integrative Pediatrics, a private pediatric practice located in
Portland, Oregon. Data collected from True North Data (Mill Creek, WA, USA) were de-identified
by trained and honest brokers with the Institute for Pure and Applied Knowledge (IPAK) affiliation




                                                      2                                                 Exhibit B
       Int. J. Environ. Res. Public Health 2020, 17, x FOR PEER REVIEW                                            3 of 25


       Portland, Oregon. Data collected from True North Data (Mill Creek, WA, USA) were de-identified
Caseby
     2:20-cv-02470-WBS-JDP                  Document
       trained and honest brokers with the Institute for Pure16-6   Filed
                                                              and Applied   12/29/20
                                                                          Knowledge (IPAK)Page      25 of 57
                                                                                           affiliation
       who were certified to de-identify patient data as required under the Health Insurance Portability and
         Accountability
 Int. J. Environ. Res. PublicAct (HIPAA),
                              Health 2020, 17, thus
                                               8674 ensuring that the data analysts never saw identified data. 3 of 24
     Outcomes were represented by International Classification of Diseases (ICD) codes (See
     Supplementary Materials Table S1). Coded data were matched back to the identified medical and
 who were
     billingcertified  to de-identify
             record to provide         patient
                               a data parity     data
                                             check     as required
                                                   by our           under
                                                          honest brokers    the Health Insurance Portability
                                                                         team.
 and Accountability Act (HIPAA), thus ensuring that the data analysts never saw identified data.
      2.2. Inclusion/Exclusion Criteria
 Outcomes were represented by International Classification of Diseases (ICD) codes (See Supplementary
 MaterialsAllTable   S1). that
                 patients Codedweredata
                                    bornwere    matched
                                          into the  practiceback   to the
                                                              between     identified
                                                                       1 June         medical
                                                                               2008 and         and2019,
                                                                                        27 January    billing
                                                                                                           withrecord
                                                                                                                 a    to
      firstavisit
 provide     databefore
                   parity60check
                            days of
                                  bylife
                                      ourand a last brokers
                                           honest   visit afterteam.
                                                                60 days. All inclusion/exclusion criteria applied
       are outlined in Figure 1.
 2.2. Inclusion/Exclusion Criteria
       2.3. Study Population
       All patients that were born into the practice between 1 June 2008 and 27 January 2019, with a first
            The inclusion/exclusion criteria lead to 3324 patients, of which 2763 were variably vaccinated,
 visit before
       having 60  days 1oftolife
               received          and a last
                             40 vaccines     visit1).after 60 days. All inclusion/exclusion criteria applied are
                                         (Figure
 outlined in Figure 1.




                                               Figure 1. Inclusion criteria diagram.
                                                 Figure 1. Inclusion criteria diagram.
 2.3. Study Population
     The   inclusion/exclusion criteria lead to 3324 patients, of which 2763 were variably vaccinated,
      2.4. Demographics
 having received  1 to
           The study    40 vaccines
                     population had (Figure  1).
                                    similar proportions of males and females (Table 1). Nearly all patients
       had been breastfed in both the vaccinated (96.6%) and the unvaccinated (98%) conditions. Among the
 2.4. Demographics
       vaccinated, 25.16% had a family history of autoimmunity, whereas among the unvaccinated, 31% had
       the same characteristic. Functionally, this also likely reflects the net effects of decisions between the
      The study population had similar proportions of males and females (Table 1). Nearly all
      patient/doctor dyad in determining risk of long-term poor outcomes sometimes associated with
 patients had been breastfed in both the vaccinated (96.6%) and the unvaccinated (98%) conditions.
      vaccination.
 Among the vaccinated, 25.16% had a family history of autoimmunity, whereas among the unvaccinated,
 31% had the same characteristic. Functionally, this also likely reflects the net e↵ects of decisions
 between the patient/doctor dyad in determining risk of long-term poor outcomes sometimes associated
 with vaccination.

                                  Table 1. Demographic variables in the analyzed data set.

             Category                    Unvaccinated (N = 561)           Vaccinated (N = 2763)           2                 p
           Male (N,%)                            279 (49.7%)                    1432 (51.8%)           0.819          0.365
          Female (N,%)                           282 (50.3%)                    1331 (48.2%)
         Breastfed (N,%)                          550 (98%)                     2670 (96.6%)           3.037          0.081
                                                                                                       T-test
         FHA (any)                                174 (31%)                     695 (25.16%)           28.239       <0.00001
         Mean DOC                                    741                             1525               17.69       <0.00001
        DOC matched                                  741                        741 (N = 561)             0            1.0
   Mean BW (kg) unmatched                            3.3                             3.28               0.509        0.305
      DOC = “Days of Care” = (day of age at last record day of age at first record); FHA = family history of autoimmunity
      (at least one condition); Mean BW = average body weight (day 1). The “T-test” is in bold in the table because it is a
      column subheader.




                                                                    3                                                           Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 26 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                          4 of 24



 2.5. Variation in Vaccination
      The study population has a great diversity in vaccination uptake (Figure 2), reflecting the combined
outcome of the patient/physician dyad considering vaccine risk information leading to informed
consent on the part of the patients in the practice.
      Given the potential of a cohort e↵ect leading to time-based trends in vaccination and to protect
against health-care seeking behavior, we calculated for each patient the number of days of care (DOC)
as the number of days between the last and first office visits. Importantly, DOC is the range from
first to last recorded visits for each patient and is not expected to be influenced overall by healthcare
seeking behavior. Among the vaccinated, the mean DOC was 1525 days; among the unvaccinated,
the mean DOC was 741 days. This reflects age of patient, not healthcare seeking behavior (prior to
matching, unvaccinated: min age, 2 months, mean age 2 years 1 month, and max age 10 years 1 month;
vaccinated: min age 2 months, mean age 4 years 3 months, and max age 10 years 6 months; after DOC
matching, average age in the vaccinated was also 2 years 1 month). The di↵erence in DOC between
the vaccinated and unvaccinated groups was highly significant prior to DOC matching (Student’s t,
p < 0.0001). The patient populations did not di↵er in mean predicted birthweight (unvaccinated 3.3 kg;
vaccinated 3.28 kg, p = 0.61 (Student’s t)).
      From this analysis, only DOC could be a potential confounding variable, potentially collinear
with patient age, given full consideration by a matched analysis (see below).




                               Figure 2. Distribution of vaccination across the patient cohort.

2.6. Analysis 1. Relative Incidence of Average Billed Visitation Rates in Percentile Vaccinating vs.
Unvaccinated (Aka “Whole Cohort” Analysis: Unblocked and Unmatched)

 2.6.1. Relative Incidence of Office Visit (RIOV)
     Typical retrospective analyses of association of outcomes and vaccine exposure rely on the
incidence of conditions, which is the percentage of a group with a particular diagnosis of interest.
This is the equivalent of “at least one billed office visit”, which is a specific form of “at least n office visits”
related to a diagnosis. Use of incidence-only is therefore an arbitrary decision on data representation.
We generalized the approach by considering the incidence of office visits over each patients’ record
related to a diagnosis. First, patients were ranked by the number of vaccines accepted. For controls,
the average incidence of billed visitations per conditions was calculated within percentiles ranging
from the 5th (least vaccinated) to the 90th percentile of vaccination acceptance (Figure 3). For the study
outcomes, data were represented as quartiles.




                                                             4                                                 Exhibit B
Unvaccinated (aka “whole cohort” analysis: unblocked and unmatched)

2.6.1. Relative Incidence of Office Visit (RIOV)
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 27 of 57
       Typical retrospective analyses of association of outcomes and vaccine exposure rely on the
incidence
Int. J. Environ.ofRes.
                   conditions,     which
                       Public Health 2020, 17,is 8674
                                                  the percentage of a group with a particular diagnosis of interest.               5 of 24
This is the equivalent of “at least one billed office visit”, which is a specific form of “at least n office
visits” related to a diagnosis. Use of incidence-only is therefore an arbitrary decision on data
        Average incidence
representation.                    of officethe
                       We generalized           visit  ratio (RIOV)
                                                    approach           plots for the
                                                                  by considering    thevaccinated
                                                                                           incidence (OV       V ) and
                                                                                                         of office       unvaccinated
                                                                                                                      visits over each
patients’ record related to a diagnosis. First, patients were ranked by the numberstudy
(OV    UV  )  groups    were   used    to  provide      assurance    of the  robustness      of   the results    in the          design
                                                                                                                           of vaccines
and     design     of  analysis.     In   some      cases,   the  percentile   groups     in  the    non-vaccinating
accepted. For controls, the average incidence of billed visitations per conditions was calculated within                    end   of the
immunization          axis   had  zero   patients;     in those   cases, the  value   of  the   least
percentiles ranging from the 5th (least vaccinated) to the 90th percentile of vaccination acceptance   vaccinating      percentile   was
used     as  the  denominator       for   the  relative    incidence
(Figure 3). For the study outcomes, data were represented as quartiles.to avoid   division      by  zero.   In contrast    therefore    to
“most     vaccinated”      (“MV”)     to  “unvaccinated”         (“UV”),  such   analyses     were
       Average incidence of office visit ratio (RIOV) plots for the vaccinated (OVV) and unvaccinated therefore    “most    vaccinated”
vs.   “least
(OVUV) groups   vaccinated”
                       were used (“LV”)     patients.
                                     to provide           This modification
                                                       assurance                 had to be
                                                                    of the robustness       of applied     to the
                                                                                                 the results         billed
                                                                                                                in the       diagnoses
                                                                                                                         study   design
of  “developmental            speech     delay”     and   “pain”.     The   y-axis  in  the
and design of analysis. In some cases, the percentile groups in the non-vaccinating end of     graphical     representation       of the
                                                                                                                                      the
immunization axis had zero patients; in those cases, the value of the least vaccinating percentile wasa
data     in   the  percentile     analysis     is  the   average    incidence    of  related      visitations     per  condition     at
givenaspercentile
used                     of vaccination/the
             the denominator        for the relative average    incidence
                                                          incidence         of thedivision
                                                                       to avoid     relatedby   visitations     per condition
                                                                                                    zero. In contrast             in the
                                                                                                                           therefore   to
unvaccinated
“most vaccinated”   (OV     /OV
                          V (“MV”)
                                 UV ).  Incidence      ratios  were  calculated   as a ratio     of average
                                            to “unvaccinated” (“UV”), such analyses were therefore “most       incidence    per  patient
in each percentile
vaccinated”               compared
                  vs. “least             to the (“LV”)
                                vaccinated”        un- or least-vaccinated      group (the latter
                                                             patients. This modification          had totobeavoid    division
                                                                                                               applied    to thebybilled
                                                                                                                                    zero,
e.g., ADHD);
diagnoses           they are equivalent
                of “developmental               to andelay”
                                           speech       expression    of relative
                                                                and “pain”.   The risk
                                                                                   y-axisof in
                                                                                             diagnosis     for each
                                                                                                 the graphical         study outcome.
                                                                                                                    representation     of
the data in the percentile analysis is the average incidence of related visitations per condition at a
2.6.2. Natural Positive and Negative “Controls”
given percentile of vaccination/the average incidence of the related visitations per condition in the
        It is well(OV
unvaccinated         knownV/OVthat    “fever” isratios
                                UV). Incidence        a sidewere
                                                               e↵ectcalculated
                                                                      of vaccination.
                                                                                 as a ratioIn of
                                                                                               this  analysis,
                                                                                                   average         we therefore
                                                                                                              incidence            used
                                                                                                                            per patient
incidence
in              of “fever”
   each percentile             as positive
                          compared       to thecontrols     on trends in the group
                                                   un- or least-vaccinated      data. Similarly,
                                                                                         (the latter“Well
                                                                                                        to avoidChild”    visits
                                                                                                                    division   bycan   be
                                                                                                                                   zero,
considered       a type   of  negative    control     given   that they were   regularly     scheduled
e.g., ADHD); they are equivalent to an expression of relative risk of diagnosis for each study outcome.    events    and   that they   set
a comparator value of RIOV for other outcomes (Figure 3).




       Figure 3. Relative Incidence of Office Visit (RIOV) percentile vaccinated vs. unvaccinated design
      Figure    3. Relative
       of analysis:    powerIncidence
                                decreasesoffrom
                                             OfficeleftVisit (RIOV)
                                                        to right;    percentile
                                                                   thus,  a stablevaccinated     vs. unvaccinated
                                                                                    trend (increase     or decrease)design
                                                                                                                     becomesof
      analysis:    power    decreases    from   left to  right;  thus,  a  stable  trend   (increase   or  decrease)
       noteworthy. The data shown are for the Relative Incidence of Office Visits (RIOVs) to average incidence       becomes
      noteworthy.
       ratio of billedThe    data
                        office      shown
                               visits relatedare  for the
                                               to fever      Relative
                                                         in the         Incidence
                                                                 vaccinated          of Office
                                                                               compared    to theVisits  (RIOVs)(OV
                                                                                                  unvaccinated     to average
                                                                                                                      V /OVUV )
      incidence    ratio  of billed  office visits related   to fever  in the  vaccinated    compared     to the
       conditions and for “Well Child” visit on the right. For all the clinical conditions studied, RIOV reflectsunvaccinated
      (OV    /OVUV
       the Vtotal   ) conditions
                  number            andoffice
                             of billed   for “Well
                                              visitsChild”    visit on per
                                                      per condition     the group,
                                                                             right. For  all the clinical
                                                                                     reflecting  the totalconditions  studied,
                                                                                                            disease burden  on
      RIOV     reflects
       the group    and the   total number
                         the population        ofitbilled
                                            that           office visits per condition per group, reflecting the total
                                                    represents.
      disease burden on the group and the population that it represents.




                                                                   5                                                                Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 28 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                      6 of 24



 2.7. Analysis 2. Odds Ratio Analysis of Incidence of Diagnoses
      For comparison to the RIOV method, the same data were also analyzed using a classical odds
 ratio of incidence of diagnoses using the rates of diagnosis of each condition in the vaccinated and
 unvaccinated groups using 95% confidence interval testing. Odds ratios per each ith diagnosis were
 calculated as the standard ratio of the rate of exposure in those with the diagnosis (p1,i ) to the rate of
 exposure in those without diagnosis (p2,i ), i.e.,


                                                      ORi =
                                                              p1,i (1
                                                                     /      p1,i )
                                                                                                            (1)
                                                              p2,i   /(1    p2,i )

     Relative risk ratios for each of the ith conditions with n1i vaccinated in D1 diagnosed and n2i
vaccinated among D2 without diagnosis was calculated as


                                                       RRi =
                                                                      /
                                                               n1,i (D1,i )
                                                                                                            (2)
                                                               n2,i   /(D  2,i )


      Z-tests of proportion were conducted to provide p-values. E↵ect size was estimated with absolute
 risk di↵erence (ARD), calculated as (vaccinated diagnosis rate unvaccinated diagnosis rate).

 2.8. Analysis 3. Days-of-Care (DOC)-Matched Vaccinated vs. Unvaccinated RIOV Analysis
       Because this is an observational retrospective study, a potential limitation of the time-agnostic
 analysis is that more recent and younger patients’ parents in the practice have opted to vaccinate
 less frequently and, being younger, have fewer office visits. Thus, fewer diagnoses may be expected
 to be related to lower exposures due to the combined e↵ects of age (less time) and vaccine choice
 behaviors. Given this shift occurring in vaccination choices over time, it is possible that a false signal
 may be embedded due to temporal population-wide shifts due to unmeasured factors, such as cultural
 shifts in attitudes toward vaccination unrelated to personal outcomes or specific risk. Therefore,
 an additional analysis was conducted to assess the signal in Days-of-Care (DOC)-matched groups.
 For each unvaccinated patient, a patient with identical or closest DOC values was selected (without bias)
 from among the more numerous vaccinated patients. RIOV analysis was conducted on the resulting
 two groups.

 2.9. Analysis 4. DOC-Matched OR on Incidence of Diagnoses. Vaccinated vs. Unvaccinated
     As a comparison to analysis 3, odds ratios of incidence using diagnoses were calculated on the
 same data resulting from the matching of patients for DOC.

 2.10. Analysis 5. Cumulative Office Visit Risk (COV Relative Risk)
     To provide another view on the data considering the dimension of time, we calculated for all
vaccinated patients and separately for the unvaccinated the number of diagnoses of all of the conditions
studied at each day of life considering the vaccinated patients born into the practice (N = 2763)
compared to the unvaccinated patients (N = 561). We also then calculated the cumulative office visits
per each day of life. It is important to note that, in these analyses, a patient can have office visits related
to the same diagnosis multiple times. These two representations of the data provide a clear graphical
representation of the comparison of the vaccinated and unvaccinated and seem to also provide some
insight into the typical timing of onset of a study outcome. Cumulative incidence of risk of office visit
(RIOV) would be the cumulative numbers divided by the number of patients per group and would
thus also reflect age-specific cumulative probabilities (risk of diagnosis-related office visit). Due to the
imbalance in study design, the COV curve for the unvaccinated are expressed as the adjusted number




                                                               6                                          Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 29 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                     7 of 24



 of office visits expected if the study had been balanced with equal numbers to make the two curves
 directly comparable in scale when expressed as numbers of office visits (multiplier factor 4.9).

 2.11. Analysis 6. Family History Blocked RIOV Analysis
      Data on family history of autoimmune disorders or autism were used to block patients into those
who had a family history on record (FH+) and those who did not (FH ; blocked design). Average RIOV
ratios were calculated to determine whether increased vaccination was associated with increased
relative incidence of office visitations in both clinical groups (similar to analysis 1), given family history
(FH+ and FH ). The results are not otherwise matched or blocked.

 2.12. Analysis 7. RIOV vs. OR Incidence of Diagnoses Power Simulation Comparison
      A comparison of the power of the test statistics RIOV and OR on incidence is provided to
demonstrate the relative power of RIOV to detect di↵erences and associations compared to odds ratio
of diagnoses. Poisson variables drawn from distinct theoretical populations were analyzed using both
RIOV (full values of xi ) and OR on incidence (xi > 0). For the simulation, 1000 measurement sets
X = {x1 ,x2 ,x3 . . . xn } drawn from a Poisson distribution of 400,000 random values were used to simulate
two groups (each of size N = 400) for each Poisson value ranging from 1 to 1.1 (step 0.01). The null
data ( = 1) were used to represent the unvaccinated with no e↵ect.
      We simulated an increased e↵ect of vaccines on office visits by increasing from 1.01 to 1.1
(step 0.01), with 400,000 values at each level of . Increased levels of represent increased numbers of
office visits due to negative e↵ects of vaccines. The data were analyzed using OR of incidence counting
each individual value of xi > 0 as a positive diagnosis and again using RIOV, leaving the generated
values of xi in both simulated groups intact.

 2.13. Analysis 8. Gender Blocks
      We blocked the cohort data into gender blocks (males and females). RIOV analysis was conducted
 on the vaccinated vs. unvaccinated in both gender blocks.

 2.14. Analysis 9. Age (Youngest Third and Oldest Third) Blocks
     One of the honest brokers ranked the patients by date of birth and sent a set of age-ranked
 identifiers to the analyst (J.L.-W.). The data were blocked into the youngest 1/3 and the oldest 1/3.
 RIOV analysis was conducted on the vaccinated vs. unvaccinated in both age blocks.

 2.15. Analysis 10
     We compiled and presented the number of diagnoses for infections targeted by vaccines
(considering the CDC pediatric schedule) in the vaccinated and unvaccinated groups in the full
cohort. We evaluated each vaccine targeted infection individually and analyzed the association
between vaccination status and overall occurrence of vaccine-targeted infections using vaccine-targeted
diagnoses. We studied the incidence of vaccine-targeted diagnoses in the vaccinated and unvaccinated
groups using the 2 test.

 3. Results
     The overall full-cohort RIOV analysis of the vaccinated (N = 561) vs. unvaccinated (N = 2763)
 groups are presented in Table 2. There were no cases of ADHD in the unvaccinated group.




                                                      7                                                  Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 30 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                                   8 of 24



       Table 2. RIOV and test of proportions of office visits per condition for the fully vaccinated (N1 = 2763)
       vs. (never) unvaccinated (N2 = 561) groups comparison: these results are not adjusted for days of care.
       CI = confidence interval.

               Condition                   Vaxxed     Unvaxxed        RIOV         95% CI           Z             p
               Fever                        759          17            9.065        8.801        12.476       <0.0001
        “Well Child” Visits                32,826       4987           1.336        1.149         6.540       <0.0001
             Ear Pain                        269         16            3.414        3.232        5.310        <0.0001
           Otitis media                     3105         216           2.919        2.518        23.441       <0.0001
          Conjunctivitis                    1018          87           2.376        1.935         9.783       <0.0001
       Eye Disorders (Other)                 277         31            1.814        1.586         3.350        0.0008
             Asthma                          336         13            5.248        5.065         6.693       <0.0001
         Allergic Rhinitis                   405          12           6.853        6.662         8.158       <0.0001
             Sinusitis                       107          5            4.345        4.240         3.566       0.00036
         Breathing Issues                    621         44            2.866        2.561         7.898       <0.0001
             Anemia                          979         36            5.522        5.181        13.603       <0.0001
             Eczema                          512         23            4.520        4.281         8.479       <0.0001
             Urticaria                       174          17           2.078        1.908         3.027       0.00244
            Dermatitis                       742        105            1.435        0.992         4.034       <0.0001
         Behavioral Issues                   343         17            4.097        3.900         6.087       <0.0001
          Gastroenteritis                    688         30            4.656        4.374         6.543       <0.0001
      Weight/Eating Disorders               1115          90           2.515        2.056        10.264       <0.0001
              Seizure                         43           8           1.091        0.985         0.229        0.8181
       RIOVs were calculated using the number of patients as the sample size in each group (Vaxxed and Unvaxxed) with
       the exception of well-child visits and otitis media visits, both of which were greater in number than the number
       of patients.


 3.1. Analysis 1 Results, Unmatched and Unblocked
      RIOV analysis views across deciles provide a graphical view on the trends in the data (e.g., Figure 3).
Recalling that the data are represented as the average incidence of billed office visits for patients in
each percentile of the vaccine acceptance/unvaccinated groups, the statistic is the incidence of office
visits in each percentile relative to the non-vaccinating portion of the population, but it is not relative
risk of diagnosis. Results for outcomes were presented by study outcome cluster in quartiles for clarity.
      Examination of the unmatched, unblocked results shows widespread increased RIOV among
outcomes with all but seizures, and the developmental delay outcomes were significant. Those results
are consistent with low power due to low overall incidence in the cohort. These results are not adjusted
for days of care.
      R1.1. Group A: Autoimmune Respiratory Illnesses. Large increases in office visits were found
among the vaccinated group in this group of respiratory illnesses. Our quartile representation
shows consistent increases in the incidence of office visits for allergy, allergic rhinitis, asthma, sinusitis,
and breathing issues with increased vaccine acceptance compared to the unvaccinated group (Figure 4A).
In the most vaccinated quartile compared to unvaccinated comparison, the relative risks (and lower CI)
of office visits related to these conditions were estimated for asthma (16.01), allergic rhinitis (20.64),
sinusitis (11.32), and breathing issues (6.52); all were highly significant in univariate analysis (p < 0.0001).
      R1.2. Group B: Attention Deficit/Hyperactive Disorder and Behavioral Issues. Because there
were no cases of ADHD in the unvaccinated group, the quartile analysis uses a comparison to
the least vaccinated decile to avoid division by zero. Large increases were found in office visits
among the vaccinated compared to the unvaccinated groups in outcomes in this group as well.
The quartile representation shows large increases in ADHD and moderately large increases in
behavioral issues (Figure 4B). Both of these conditions had highly significant relative incidences of
office visit (ADHD, RIOV = 53.74; behavioral issues, 10.28) (p < 0.00001).
      R1.3 Group C: Ear Pain, Otitis media, and Eye Disorders. Issues with the ear showed a range
of increases with vaccine acceptance over the quartiles; in the last quartile, the di↵erences were all




                                                             8                                                            Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 31 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                                         9 of 24



significant (ear pain (RIOV = 10.37), otitis media (RIOV = 7.03), and eye disorders (5.53) (Figure 4C)
(p < 0.00001).
     R1.4. Group D: Autoimmune Conditions of the Skin and Blood. Skin reactions commonly
observed and sometimes attributed to vaccination showed consistent, moderate increases in RIOV in
the last quartile of eczema (2.315), urticaria (4.81), and dermatitis (2.72) (Figure 4D); p < 0.0001.
     R1.5. Group E: Gastroenteritis, Weight/Eating Disorders, and Seizure. The RIOV of both
gastroenteritis and weight/disorders increased over the quartiles with increased vaccine uptake, as did
seizure (Figure 4E).
     R1.6. Group F: speech, language, social, and learning delays showed variable but nonsignificant
response over the axis of vaccination. Autism was only significant at the third quartile (Figure 4F).
     Sensitivity analysis for multiple hypothesis testing in the full cohort data did not change the
outcome of analyses for most comparisons. Specifically, an increase of the critical value of Z on the test
of proportions from 9.98 to 18 resulted in no loss of significance except for seizure; when increased
to 19, dermatitis and behavioral issues lost significance.
     Associations were found comparing the most vaccinated quartile for most of the outcomes (Table 3)
with the exception of developmental delays and autism spectrum disorders (Figure 4). Following the
same analysis protocol for all other conditions, the rate of autism was found to be higher at the third
quartile of vaccine uptake compared to unvaccinated (Figure 4F). This is expected given that families
with children with autism may be inclined to opt out of the vaccination program, potentially reflecting
a signal of informed choice by families excluding them from the higher vaccinated quartile.

       Table 3. RIOV analysis of outcomes of the vaccinated vs. unvaccinated groups, matched for Days of
       Care (DOC) matched comparison (N1 = 561 and N2 = 561).

                                                                                             Test of Proportions
            Condition                Vaxxed           Unvaxxed     RIOV         95% CI                Z                P(Z)
            Fever                      78                17          4.596       4.412              6.547            <0.00001
      “Well Child” Visit              5204              4989         1.045       1.041              2.156              0.0307
           Ear Pain                    18                16          1.127       1.022              0.354               0.726
         Otitis media                 355               216          1.646       1.001              8.312            <0.00001
        Conjunctivitis                113                87          1.301       1.023              2.042             0.04136
    Eye Disorders—Other                38                31          1.228       1.076              0.877              0.3788
           Asthma                      20                13          1.541       1.437              1.317               0.186
       Allergic Rhinitis               21                12          1.753       1.649              1.600              0.1096
           Sinusitis                    6                 5          1.202       1.143              0.306              0.756
       Breathing Issues                75                44          1.708       1.502              3.015             0.00252
           Anemia                     130                36          3.618       3.361              7.912            <0.00001
           Eczema                      64                23          2.788       2.613              4.581            <0.00001
           Urticaria                   14                17          0.825       0.925               0.541             0.5892
          Dermatitis                   86               105          0.821       1.090               1.459             0.1443
      Behavioral Issues                54                17          3.182       3.026              4.452            <0.00001
        Gastroenteritis                89                30          2.972       2.763              5.728            <0.00001
        Weight/Eating
                                       147               92          1.601       1.288              4.023            <0.00001
          Disorders
           Seizure                      10               8           0.798       0.067              0.874             0.6312
    Respiratory Infection              703              382          2.682       1.134              51.85            <0.00001
       The calculation of Z for “Well Child” visits compared the proportion of number of office visits per group to the total
       number of days of care (length of time in practice; per group: vaccinated = 416,101, unvaccinated 416,056) in this
       DOC-matched analysis.




                                                                 9                                                              Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 32 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                        10 of 24




       Figure 4. RIOV axis of vaccination percentile vaccine uptake analysis: incidence of study
       outcome-related office visits relative to that found in the 2763 variably vaccinated compared to
       the 561 unvaccinated groups for each percentile of vaccine uptake on the x-axis. (A) Autoimmune
       respiratory illnesses; (B) attention deficit/hyperactive disorder and behavioral issues; (C) ear pain,
       otitis media, and eye disorders; (D) autoimmune conditions of the skin and blood; (E) gastroenteritis,
       weight/eating disorders, and seizure; and (F) development delays in speech, learning, and social
       interactions and autism spectrum disorder.

 3.2. Analysis 2 Results. Odds Ratio on Incidence of Diagnoses
     When the data are represented as the number of patients in each group who had at least one
record of an office visit related to a given condition, the signals remain (Table 4). Incidence of
diagnoses of each condition was compared between the 561 unvaccinated and the 2763 vaccinated
individuals. This result is similar overall to the RIOV analysis; we present the odds ratio, relative risk,
lower than 95% of each, along with the absolute risk di↵erence (vaccinated unvaccinated) in Table 4.
Among all of the outcomes, allergic rhinitis and anemia had the highest OR; anemia, weight/eating
disorders, and respiratory infection showed the highest absolute risk di↵erence (ARD; all increased in
the vaccinated).




                                                         3
                                                       10                                                       Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 33 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                                    11 of 24



       Table 4. Incidence of diagnoses of conditions in the vaccinated vs. unvaccinated groups in the
       population under study.

               Outcome                      OR           RR          Relevant 95% CI           ARD *         Significant
               Fever                        9.57         8.08            5.35/7.45              0.15             +/+
             Ear Pain                        4.11        3.87            2.22/3.40              0.06             +/+
            Otitis media                    3.11          2.2            2.49/2.11              0.12             +/+
           Otitis externa                   3.832       3.756           1.395/3.000             0.02             +/+
          Conjunctivitis                    2.67         2.21            2.04/2.08              0.15             +/+
       Eye Disorders (Other)                  1.9        1.82            1.24/1.61              0.04             +/+
           Ear Disorders                    2.359        2.32            1.08/1.86              0.02             +/+
              Asthma                        3.496       3.361            1.77/2.87              0.04             +/+
         Allergic Rhinitis                  6.479       5.595            3.31/5.31              0.08             +/+
             Sinusitis                      3.529       3.451            1.42/2.79              0.02             +/+
         Breathing Issues                    2.46       2.238            1.74/2.04              0.08             +/+
              Anemia                        6.334       4.482             4.68/4.6              0.21             +/+
              Eczema                        4.763       4.301            2.86/3.89              0.09             +/+
             Urticaria                      2.258       2.183            1.29/1.87              0.03             +/+
            Dermatitis                      1.591       1.482            1.22/1.37              0.06             +/+
         Behavioral Issues                   3.13         1.8            1.80/2.60              0.05             +/+
          Gastroenteritis                   4.479       3.587            2.98/3.56              0.13             +/+
      Weight/Eating Disorders               3.146       2.489            2.41/2.35             0.183             +/+
          Allergy—Food                       2.24        2.23            0.52/1.47             0.004              /+
                Pain                        2.569       2.236           1.759/2.147            0.0754            +/+
       Respiratory Infection                1.716       1.365           1.351/1.255             0.131            +/+
       * ARD = absolute risk di↵erence, calculated as (vaccinated diagnosis rate unvaccinated diagnosis rate). Odds ratios
       and relative risk ratios were calculated as described in the Methods section (Equations (1) and (2), respectively).
       The +, symbols represent the significance of the OR and RR statistics for each condition for the relevant
       (upper or lower) 95% CI.


 3.3. Analysis 3 Results. Days of Care (DOC) Matched Vaccinated vs. Unvaccinated RIOV Analysis
     Due to the likelihood of confounding on DOC, DOC-matched results inform on the robustness of
associations. DOC matching also led to matching by age; the average rank of age in both the vaccinated
and unvaccinated groups was nearly identical (Student’s t, p = 0.919). Average age at last office visit
was also not significantly di↵erent (Student’s t, p = 0.95). The average age of first office visit di↵ered
only by 2 days (6 days vs. 8 days, Student’s t, p < 0.001).

 3.4. Analysis 4 Results. DOC-Matched Incidence
      In the analysis of days-of-care-matched data represented as incidence, many of the conditions for
which associations were found in the RIOV analysis were found to be undetectable by OR and Relative
Risk analysis (Table 5). This included ear pain, eye disorders, ear disorders, asthma, allergic rhinitis,
sinusitis, and urticaria (Table 5). Otitis externa, anemia, and respiratory virus infection had the highest
absolute risk di↵erences.
      While RIOV is reduced in the DOC-matched analysis, the significance of an increased proportion of
cases in the vaccinated individuals compared to unvaccinated individuals remains for most outcomes.
Risk of seizure was significant for confidence interval testing in this matched analysis but not for
Z-test (p = 0.6321). Some comparisons had too few counts in the DOC-matched analysis to be reliable
(e.g., food allergy had 1 case in the vaccinated group and 2 in the unvaccinated group).




                                                             11                                                              Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 34 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                                       12 of 24



                                   Table 5. Analysis 4: DOC-matched incidence analysis.

                 Outcome                         OR          RR             95% CI            ARD          Significance
                Fever                            3.88       3.66          2.02/2.75           0.057             +,+
               Ear Pain                         1.559        1.57        0.723/0.966           0.01              ,
             Otitis media                       1.551        1.4          1.17/1.22           0.078             +,+
            Otitis externa                       2.01       1.996            0.602               1              +,+
            Conjunctivitis                      1.323       1.273         0.942/1.05          0.033              ,+
        Eye Disorders—Other                      1.25        1.24        0.729/0.879          0.011              ,
            Ear Disorders                        1.29        1.28        0.476/0.671          0.003              ,
               Asthma                           1.224        1.22        0.503/0.679          0.003              ,
          Allergic Rhinitis                     1.452        1.44        0.615/0.842          0.007              ,
               Sinusitis                          1.2         1.2        0.364/0.540          0.008              ,
          Breathing Issues                      1.614       1.549        1.504/1.217          0.037             +,+
               Anemia                           3.216       2.865        2.098/2.368          0.103             +,+
               Eczema                           2.822       2.682          1.57/2.01          0.047             +,+
               Urticaria                           1           1         0.471/0.595             0               ,
              Dermatitis                        0.884       0.898         1.27/1.13             0.012           +,+
          Behavioral Issues                      2.13       2.067          1.11/1.45          0.0266            +,+
           Gastroenteritis                      2.785       2.572         1.74/2.054           0.073            +,+
       Weight/Eating Disorders                  1.915       1.721         1.386/1.47           0.089            +,+
           Allergy—Food                         0.498       0.499          5.51/3.53            0.001            ,
               Seizure                          1.756       1.746        0.511/0.836          0.0053             ,
       Infection—Respiratory                    1.716       1.365        1.351/1.255           0.131            +,+
                 Pain                           1.274       1.255        0.783/0.927           0.014             ,
          The symbols “+,     “ denote the significance of the relevant (upper or lower) 95% CI analysis for OR and RR.



 3.5. Analysis 5 Results. Cumulative Office Visits
      The visual impact of the cumulative office visit plots is striking; more so than other plots, the time
element (day of life) provides an index by which to compare the accumulation of human pain and
su↵ering from potential vaccine side e↵ects (Figure 5). These results are worth studying closely
and noticing the variation among the cumulative office visits per condition and the stark di↵erences
between the rates of billed office visits in the most and unvaccinated patients born into the practice.
      False discovery sensitivity analysis performed by increasing of the critical of value of Z
(test of proportions) from 9.98 to 18 caused a loss of significance for ear and eye conditions only.
All other conditions were robustly significant to Zcrit < 19.2 (behavioral issues). The remainder of the
conditions retained significance well beyond Zcrit = 24.




                                                              12                                                            Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 35 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                                13 of 24




       Figure 5. Analysis 5. Cumulative office visits in the vaccinated (orange) vs. unvaccinated (blue)
       patients born into the practice: the clarity of the age-specific di↵erences in the health fates of individuals
       who are vaccinated (2763) compared to the 561 unvaccinated in patients born into the practice over ten
       years is most strikingly clear in this comparison of the cumulative numbers of diagnoses in the two
       patient groups. The number of office visits for the unvaccinated is adjusted by a sample size multiplier
       factor (4.9) to the expected value as if the number of unvaccinated in the study was the same as the
       number of vaccinated.

 3.6. Analysis 6 Results. Family History-Blocked RIOV Analysis
      The relative incidence of visitation per condition for patients with family history of autoimmune
conditions and those patients with no record of family history of autoimmune conditions indicate
variation among conditions in the likelihood of family history playing a role, either biologically or
by influencing patient choice, in the association of vaccine uptake and outcome (Table 6). Within the
pattern (Score FH+ >> Score FH ), family history of autoimmunity itself is consistent with a biological
risk factor of the outcome. This was the pattern for fever, sinusitis, and potentially anemia. Within the
pattern (Score FH+ << Score FH ), this is consistent with the signal of vaccine choice, implying that
further vaccine uptake may have increased the risk of the condition in the unvaccinated. This was


                                                                    4
                                                           13                                                           Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 36 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                                             14 of 24



the case in otitis externa, asthma, allergic rhinitis, and dermatitis. In this analysis: FH + N1 = 175
vaccinated, N2 = 88 unvaccinated; FH , N1 = 385 vaccinated, and N2 = 186 unvaccinated.

                  Table 6. RIOV score blocked by family history and implication for co-factor status.

            Condition                     FH+              FH            Pattern *        Consistent w/Risk Cofactor? **
            Fever                        21.826            3.818            +,+                             yes
      “Well Child” Visit                  2.690            1.009            +,                              yes
           Ear Pain                      10.500           13.427            +,+                             no
        Otitis externa                    0.988            9.242             ,+                             yes
         Otitis media                    30.500           21.715            +,+                            maybe
        Conjunctivitis                   19.266           13.443            +,+                            maybe
      Other Eye Disorder                  2.343            3.902            +,+                            maybe
           Asthma                         8.143           19.030            +,+                             yes
       Allergic Rhinitis                 18.382           54.339            +,+                             yes
           Sinusitis                     27.316            8.282            +,+                             yes
       Breathing Issues                   9.524           10.188            +,+                             no
           Anemia                        29.302           20.027            +,+                            maybe
           Eczema                        17.292           13.718            +,+                            maybe
           Urticaria                     4.135             4.404            +,+                             no
          Dermatitis                      1.470           4.922              ,+                             yes
            Sezure                       0.989            0.634              ,                              no
     Respiratory Infection               4.556            5.396             +,+                             no
       * +,+ CI testing significant in both comparisons, +, significant under FH+ block but not FH- block, etc. ** Yes = FH is
       a likely co-risk factor for outcome. Numerators (N1 and N2) for both groups were adjusted in fever and “Well Child”
       visits by a factor of 20; Otitis externa, anemia, and Otitis externa (factor of 2) and Otitis media (factor of 3). This does
       not change the RIOV score but allows the Z-test score to estimated.


 3.7. Analysis 7 Results. Power Simulation
       The resulting 1000 comparison sets at each value of (N1 = 400 = 1.0 vs. N2 = 400 = 1.x for
each {x = 0.01, 0.02, 0.03 . . . 0.50} were analyzed twice, first as an odds ratio of “diagnosis” (“0” = no
diagnosis vs. “>0” = diagnoses). The second analysis conducted was a ratio of relative incidence of
office visits, with each groups’ sum of values within each comparison group representing the total
number of office visits being compared.
       The simulations were not intended to precisely model the data from the current study; instead,
it is intended to demonstrate the principle that the loss of information caused by using the incidence of
health condition rather than the more sensitive measure of the number of office visits results in a loss
of power to detect adverse events.
       Over the range studied, the average increase in power achieved from the analysis using RIOV
compared to the odds ratio of diagnoses was doubled over that of odds ratio on incidence of diagnoses
(133%) (Figure 6). RIOV was more powerful compared to OR on rates of diagnosis over the simulated
range. Our results demonstrate that drug and vaccine safety studies should employ RIOV rather than
OR on rates of diagnosis of health conditions that might be attributable to the treatment, therapy,
or vaccine.




                                                                 14                                                                   Exhibit B
        Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 37 of 57
          Int. J. Environ. Res. Public Health 2020, 17, 8674                                                          15 of 24
Int. J. Environ. Res. Public Health 2020, 17, x FOR PEER REVIEW                                                                  16 of 25




      Figure 6.Figure 6. Simulated
                 Simulated         demonstration
                             demonstration      ofofincreased
                                                     increased power
                                                                power of RIOV  (number
                                                                         of RIOV         of officeof
                                                                                      (number      visits) relative
                                                                                                      office        to the
                                                                                                               visits)  relative to
              power of odds ratio of incidence of diagnoses (at least one office visit).
      the power of odds ratio of incidence of diagnoses (at least one office visit).
          3.8. Analysis 8. Gender Blocks
3.8. Analysis In
               8.the
                  Gender
                     genderBlocks
                            block analysis, the following conditions were significant in both the male and female
         ROIV comparisons: fever, “Well Child” visits, ear pain, otitis media, conjunctivitis, eye disorders (other),
     In the   gender block analysis, the following conditions were significant in both the male and
         asthma, sinusitis, breathing issues, anemia, eczema, behavioral, gastroenteritis, and weight/eating
female ROIV
         disorder.comparisons:
                    The developmentalfever,  “Well
                                         delays       Child”underpowered
                                                 were largely    visits, ear for
                                                                               pain,  otitis
                                                                                  robust      media,
                                                                                         analysis due toconjunctivitis,
                                                                                                          low overall     eye
disorders  (other),
         rates        asthma,but
               in the practice,  sinusitis,  breathing
                                    two conditions        issues, anemia,
                                                    were significantly        eczema,
                                                                       lower in          behavioral,
                                                                                the vaccinated females gastroenteritis,
                                                                                                        (autism) and      and
         males (social
weight/eating           development).
                  disorder.             These results, provided
                                The developmental        delaysaswere
                                                                    a table with RIOV
                                                                          largely       values and exact
                                                                                    underpowered       forp-values
                                                                                                             robustof analysis
         Z in Supplementary      Materials Table S2, were  not DOC-   or age-matched.
due to low overall rates in the practice, but two conditions were significantly lower in the vaccinated
females (autism)     and
         3.9. Analysis    males
                       9 Age       (social
                              Blocks: Oldestdevelopment).      These
                                             Third and Young Third      results,
                                                                    Blocked      provided as a table with RIOV values
                                                                            Analysis
and exact p-values of Z in Supplementary Materials Table S2, were not DOC- or age-matched.
              The following conditions were significantly increased (p < 0.05) in the vaccinated group in both
         age blocks: fever, otitis media, conjunctivitis, sinusitis, breathing issues, anemia, gastroenteritis,
3.9. Analysis 9 Age Blocks:disorder.
         and weight/eating      Oldest The
                                        Third  and Young
                                            following        Thirdwere
                                                       conditions   Blocked   Analysisincreased in the vaccinated
                                                                         significantly
         group in the younger (more recent) age block only: asthma and allergic rhinitis. The following
      The following conditions were significantly increased (p < 0.05) in the vaccinated group in both
         conditions were significantly increased in the older age block only: “Well Child” visit and eczema.
age blocks:
         Nonefever,
               of the otitis  media, conjunctivitis,
                      developmental                      sinusitis,
                                      delay categories were          breathing
                                                             significantly        issues,
                                                                           increased        anemia,
                                                                                     in either        gastroenteritis,
                                                                                               the older  or younger    and
weight/eating    disorder.     The   following    conditions     were    significantly     increased     in  the
         age blocks, likely due to low power. Social delay was significantly increased in the unvaccinated older vaccinated
group inagethe
             block. Two health
                younger           outcomes,
                              (more   recent)pain andblock
                                                age    respiratory
                                                              only:infection,
                                                                      asthmawere andincreased
                                                                                       allergicin rhinitis.
                                                                                                  the unvaccinated
                                                                                                              The following
conditions were significantly increased in the older age block only: “Well Child” visitresults,
         group  under   the older block but were  not significantly di↵erent  in the younger   block. These     and eczema.
         requested by a peer reviewer, demonstrate robustness of many associations to blocking by age and by
None of the developmental delay categories were significantly increased in either the older or
         gender and are provided as tables in Supplementary Materials Table S3 (including RIOV values and
youngerexact
           agep-values
                blocks,of Z).
                            likely due to low power. Social delay was significantly increased in the
unvaccinated older age block. Two health outcomes, pain and respiratory infection, were increased
        3.10. Analysis 10
in the unvaccinated        Results—Vaccine-Targeted
                        group     under the older Diagnoses
                                                       block but were not significantly different in the younger
block. TheseThere   was arequested
              results,     total of 41 vaccine-targeted  diagnosesdemonstrate
                                        by a peer reviewer,         in patients bornrobustness
                                                                                     into the practice, mostlyassociations
                                                                                                   of many     (by far)    to
        in varicella (29) and  less so in pertussis (10). Overall, the groups  show   di↵erences
blocking by age and by gender and are provided as tables in Supplementary Materials Table S3      in vaccine-targeted
        diagnoses (Table 7; 2 = 0.292, p = 0.588). The rates of any diagnosis were vaccinated, 7/2647 (0.00264)
(including RIOV values and exact p-values of Z).
        and unvaccinated, 34/561 (0.0499). The odds ratio of having a diagnosis of any vaccine-targeted
        infection (DxV / DxUV ) was 0.054 (0.114), Z-score, 7.155, p < 0.0001. Relative risk of any vaccine-targeted
3.10. Analysis 10 Results—Vaccine-Targeted
        diagnosis  was 0.053 (0.119), Z = 7.117, pDiagnoses
                                                     < 0.0001, number needed to treat (NNT) = 21.15 (17.72 to
        26.225 (benefit)).
      There was a total of 41 vaccine-targeted diagnoses in patients born into the practice, mostly (by
far) in varicella (29) and less so in pertussis (10). Overall, the groups show differences in vaccine-
targeted diagnoses (Table 7; 2 = 0.292, p = 0.588). The rates of any diagnosis were vaccinated, 7/2647
(0.00264) and unvaccinated, 34/561 (0.0499). The odds ratio of having a diagnosis of any vaccine-
targeted infection (DxV/DxUV) was 0.054 (0.114), Z-score, 7.155, p < 0.0001. Relative risk of any vaccine-
targeted diagnosis was 0.053 (0.119), Z = 7.117, p <15
                                                     0.0001, number needed to treat (NNT) = Exhibit
                                                                                               21.15 (17.72                                 B
to 26.225 (benefit)).
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 38 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                               16 of 24



                           Table 7. Incidence of vaccine-targeted diagnoses in the study cohort.

                    Vaccine Targeted Diagnosis              Vaccinated        Unvaccinated               Deaths
                            Diphtheria                           0                        0                   0
                           Hepatitis A                           0                        0                   0
                            Hepatitis B                          0                       0                    0
                               HiB *                             0                       0                    0
                             Measles                             0                       0                    0
                          Meningococcus                          0                        0                   0
                             Mumps                               0                        0                   0
                             Pertussis                           1                        9                   0
                          Pneumococcal                           0                        0                   0
                            Rotavirus                            0                       2                    0
                             Rubella                             0                        0                   0
                             Tetanus                             0                        0                   0
                             Varicella                           6                       23                   0
                            _________
                              Total **                           7                       34                   0
                   ________________________________
                            * Haemophilus influenzae type B; ** Overall for all   2   = 99.51. p < 0.00001.



    The overall probability (risk) of a vaccine-targeted diagnosis in the unvaccinated, however,
was only 0.0123, among 13 conditions. It is important to note that zero deaths have been attributed to
any vaccine-targeted diagnosis in this practice over the study period.

 4. Discussion
      The analysis of total outcomes related to vaccine and drug exposures is rarely conducted. It is
made complex due to factors such as changes in trends in vaccine or drug acceptance, and the very
signal sought—indication of adverse events from vaccines—can be changed by decisions made to
avoid vaccine injury by those at risk. We have shown that the outcome of observational studies is
sensitive to the choice of test of association and have presented a test (RIOV) more powerful than odds
ratios on incidence (Figure 6).
      Matching on DOC provides protection against healthcare-seeking behavior because each patient
in the vaccinated group is matched to a person in the unvaccinated group with nearly identical length
of records in the practice. This also led to matching on age, adding protection against incidental
temporal confounds in changes over time in vaccination trends or schedules: both the vaccinated and
unvaccinated matched samples are representative of the entire age range of the study cohort. Most of
the di↵erences in ratios persist comparing the full cohort analysis when the data were matched for
DOC (Analysis 2; Table 3). All RIOV were >1, indicating increased risk of office visit for a specific
outcome, except seizure, urticaria, and dermatitis. The change in direction of seizure likely points to
“cessation of vaccination signal” following initial events. The di↵erence between the vaccinated and
unvaccinated groups was no longer significant for dermatitis following matching for DOC.
      The variation in vaccination was the outcome of the final decisions on the part of the patients
after consulting with their physicians in the practice. This adherence to the tenets of informed consent,
as required by federal regulations for both medical practice and for post-market surveillance studies,
is also a key element built into “The Vaccine Friendly Plan” (VFP), developed in a manner to space
aluminum-containing vaccines out and to avoid aluminum-containing vaccines (ACVs) whenever
a non-ACV is available. The net e↵ects of these changes on aluminum accumulation in children is
described in [15]. Children on the CDC schedule would have on average received more vaccines
in total; considering the most vaccinated of the VFP compared to the CDC schedule reveals that
CDC-scheduled children receive 14 more vaccines by age 2 compared to those most vaccinated on the
VFP; by age 5 years, children receive 4 more vaccines (CDC 6, VFP 2), and by ten years, children receive
six more vaccines under the CDC schedule compared to the VFP (CDC + 8, VFP, +2). This represents a




                                                              16                                                    Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 39 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                17 of 24



total of 24 additional vaccines those on the CDC schedule would have received in 2019 compared to
the most vaccinated individuals in this retrospective study. Children on the CDC schedule also would
have received more instances of more than one ACV per visit and a larger number of ACVs.
      We have found higher rates of office visits and diagnoses of common chronic ailments in the
most vaccinated children in the practice compared to children who are completely unvaccinated.
The data clearly show di↵erent odds of developing many of these adverse health conditions. We have
demonstrated in many ways that most of the statistical associations found tend to be robust to age in
cohort (days of care), vaccination range, and family history. The first of these is the contrast in the
increase in fever cf. “Well Child” visit (Figure 3). The second is robustness of the results to adjustment
to days of care provided and of course robustness to the age-matched design as well.
      Vaccination appears to have had the largest impact on anemia and respiratory virus infection on
the number of office visits in the vaccinated compared to the unvaccinated groups. Due to a small
number of cases and corresponding low power, neurodevelopmental conditions and seizures are not
well studied using the data available. Autism, at a study-wide rate of 8 per 1000, is far lower than
the national rate (18.5–21 per 1000). Speech, learning, and social delays were found to have di↵erent
full-cohort practice-wide incidences of 0.023, 0.003. and 0.009, respectively. Future studies with less
restrictive inclusion criteria that also avoid temporal confounding by matched DOC may help us better
characterize these populations in the practice.
      Our family history of autoimmune conditions analysis points to numerous conditions likely
carrying a genetic risk of vaccine-related adverse health e↵ects. This, however, is only one study from
data from a single practice, so any absence of a pattern consistent with a genetic risk of adverse health
e↵ects should not be taken as evidence of absence of a role of genetic risk. Larger studies able to
estimate the interaction term between family history and vaccine exposure should be undertaken.
      Previous studies such as the Mawson study (2017) [9] reported high odds ratios for allergic
rhinitis (30.1), learning disabilities (5.2), ADHD (4.2), autism (4.2), neurodevelopmental disorders
(3.7), eczema (2.9), and chronic illness (2.4) but were limited because they were based on survey data.
While not necessarily fatal to a study, the highly charged nature of the vaccine risk research brings a
special concern over survey respondents who might, for the sake of advocacy, seek or unintentionally
emphasize their unvaccinated child’s lack of diagnoses or amplify their vaccinated child’s larger
number of diagnoses. Recall bias is a potential factor in this setting, and therefore, our results go a
long way to validate those on the Mawson (2017) [9] study. The age range in that study was also
restricted to 6- to 12-year-olds, precluding the comparison of the cumulative rates from day 1 of life.
Survey studies in the future should obtain HIPAA permissions to access at least a portion of patients’
medical records to at least estimate the accuracy of responses compared to medical records from a
sample. Despite limitations of survey studies, our results validate many of these results.
      Numerous studies conducted in the past have found an association of vaccination with adverse
health e↵ects. Numerous studies reporting an association of individual vaccines with adverse
study outcomes are too numerous to cite here; many more such studies are reviewed online [16].
For example, a prior study reported a vaccination association with asthma and allergy (e.g., Hurwitz and
Morgenstern, 2000) [17].
      Concerned over healthy user bias (HUB), i.e., healthier individuals accepting more vaccines
leading to di↵erences in study outcome are alleviated in this practice, the physicians and patients
overtly came to a joint decision on whether to vaccinate on a patient-by-patient and vaccine-by-vaccine
basis. As originally described, if “healthy user bias” was the explanation problem, we would see
more illness in the unvaccinated; we found the opposite. We do see the potential signal of informed
avoidance of vaccine injury with informed consent and without coercion potentially weakening
associations of vaccine injury. This type of e↵ect has historically been interpreted as a form of healthy
user bias, but it can be equally interpreted as the signal of avoidance of vaccine injury due to informed
consent. Our design of analysis allows the detection of some potential instances (e.g., autism, in which




                                                      17                                             Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 40 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                              18 of 24



some individuals at risk of adverse outcome who otherwise would have been in quartiles 3 and 4
stopped vaccinating).
      Glanz et al., 2003 [18] found that parents who tended to not accept all vaccines or who delayed
vaccines were 2 times more likely to report that they began thinking about vaccines before their child
was born and were also 8 times more likely to report that they constantly reevaluate their vaccine
decisions than parents who accepted all vaccines. Notably, the signal of change in vaccination behavior
following adverse events via informed consent would appear to be detectable as a reduction in the
overall incidence of adverse outcomes in the unvaccinated group and fewer office visits related to those
outcomes. This opposing trend is the opposite of the expectation that physicians may be more likely to
admit the unvaccinated for health issues than the vaccinated (described by [18]). Lifestyle di↵erences
between the vaccinated and unvaccinated groups in this practice cannot explain the large di↵erence
in outcomes, and if they do, then it would be objective to conclude that everyone should adopt the
lifestyle followed by the unvaccinated if they want healthier children. That lifestyle choice includes,
for many families, avoiding some or all vaccines, and thus, the lifestyle choice concern is inextricably
linked to vaccine exposure.
      Because we are considering the potential e↵ects of cumulative vaccination, the potential problem
of reverse temporal association with appropriately juxtaposed association is undefined in our study.
The RIOV design of analysis makes the reverse temporal association irrelevant, as in the vaccinating
population, the cumulative number of vaccinations over the course of a decade is the independent
variable. For reverse temporal association concern to manifest, all or most of the diagnoses would
have had to had occur prior to the first vaccine, which is extremely unlikely (and are not at all what
our data show). Our accumulation diagrams make clear the general tendencies toward requiring
medical attention for outcomes in vaccinated vs. unvaccinated segments of the patient population in a
distinctly age-specific manner. We have focused on the cumulative e↵ects of vaccines on overall health
and therefore, this concern cannot logically apply to the study as it is designed.

 4.1. Caveat on Applicability of Results (Generalizability)
     Data from this single and unique practice provides a unique opportunity to examine variation
in outcomes associated with variation in vaccination. A number of unique factors may limit the
generalizability of these findings to other practices, including the fact that patients in the practice
appear to be, on average, becoming healthier over time with less chronic illness and seem to have
lower frequencies of certain health issues compared to national trends. Under the Vaccine Friendly
Plan, parental choice leads to cessation of vaccination more frequently if certain health indications
present following vaccination, leading, by observation, to a reduction in identifiable adverse health
conditions. Therefore, our results may or may not generalize to other practices but could be expected
to apply to practices that adopt the Vaccine Friendly Plan over the next ten years. Our results are
likely conservative compared to practices that do not screen actively for patients who might experience
further health complications due to vaccines. We conducted our analyses and present our results and
interpretation with these caveats in mind.
     We have been keenly aware of the brewing political controversies around vaccination studies,
including the public’s increased awareness of the dearth of long-term randomized prospective clinical
studies that use inert placebos such as saline. Many studies have failed to detect the association
of vaccines with adverse outcomes; however, they have mostly used correlative retrospective
studies focused on odds ratios of mere incidence and have largely been agnostic to intrinsic
methodological power. A white paper for conducting retrospective studies on vaccines [6,7] suggests
adjusting/correcting for variables that correlate with vaccination status and/or outcomes. This is an
incorrect and risky strategy; in a situation with highly collinear independent variables, adjusting for
co-risk factors can remove variation in the model important to finding accurate interpretive context of
the main variable of interest and prevents the development of risk models to avoid adverse vaccine
outcomes. The CDC’s white paper has fostered the widespread practice of selecting a subset of available




                                                      18                                           Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 41 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                19 of 24



variables as confounders for adjusted analyses when the functional relationships among collinear
variables are not well established, a feat that Vansteelandt et al., 2010 [19] consider “impossible”.
The protocol introduces serious risks of model misspecification due to adjusting for variables that
correlate with outcomes and overadjustment of highly and sometimes multicollinear variables without
formal model selection protocols and should be discontinued.
      The use of objective criteria for model selection is rare, and the common practice of arbitrary
selection of potential confounders could conflate signals when study outcome measures or
measurements collinear with study outcome measures are treated as confounders. This increases the
risk of overadjustment bias (See Schisterman et al., 2009 [20]). Not all potential confounders are in fact
confounders; they may in fact represent a co-risk factor that could be used to predict risk of adverse
events. “Adjusting” for risk factors of vaccine adverse events would undo signals expected to be
functionally related to risk of vaccine toxicity; these include birthweight, gestational age, mother’s
income, and mother’s age, all variables that are likely multicollinear and may well be important
functional indicators of specific risk to vaccine adverse events. Repeated rounds of analysis of the same
data set following observation of results to achieve a desired result (toward or away from statistical
significance) without showing all the stages of analysis is now understood to increase the likelihood
of bias and can be seen as “p-hacking” (George et al., 2016) [21] or “results-peeking”. Such activities
undertaken to achieve a desired result and failure to bring forward the full set of alternative or interim
results should be discouraged by scientific journals publishing any type of observational research
studies on any subdiscipline of research.
      We recommend stratification and blocking with RIOV, which makes explicit the robustness of the
association in di↵erent subpopulations. It also makes transparent the e↵ect of subgroup sample size
on power. Underpowered designs and methods should not yield presented hypothesis testing results
(negative or positive) as definitive as they can have misleading and potentially disastrous e↵ects on
public health policies.
      Given the massive abundance of electronic medical record data, the dearth of independent studies
such as ours on vaccine safety is conspicuous. The value of any vaccination program must be seen as a
product of the total net health e↵ects of the individual vaccines in the program, and negative findings
should provide an agency for a shift in their use, respect for patient choice, and regulation of their
excipients and vaccine formulation.
      It is little appreciated that the results of observational studies—including retrospective vaccine
safety studies—can depend to a large degree on the statistical method(s) selected and the variables
used to “adjust for” variation as found in an observational data set. We have introduced a new
measure—RIOV—as a more powerful alternative to the commonly used odds ratios of incidence
of diagnosis. We have shown OR on incidence of diagnosis to be, via our simulations (Analysis 7),
a less powerful test than RIOV. OR on incidence is in fact a de facto lossy transform (binarization
of a continuous variable office visits) of RIOV. Office visits carry more information than diagnoses;
specifically, measures based on the number of office visits will carry information on severity in addition
to the number of yes/no ever-diagnoses. Our days-of-care-matched incidence (diagnosis only) analysis
appears to be the least powerful analysis when odds ratio using incidence is considered; reduced power
of OR on incidence relative to RIOV analysis may explain the failure of many prior studies to detect an
association between exposure to vaccines and adverse health e↵ects. The realization that studies of the
relative occurrence of office visits is a more powerful measure than incidence of diagnoses means that
future vaccine studies can be made more capable of detecting real associations of adverse outcomes
associated with vaccination.
      Many families across the United States who are not vaccinating or who have stopped vaccinating
their child or children or who choose to partially vaccinate often choose to opt out as a direct result of
adverse health observations following vaccination, including health conditions that to date have not
been attributed to vaccination based on epidemiological studies. Parents are almost universally told by
their child’s health care provider that the health issue was not due to the vaccine, in spite of growing




                                                      19                                             Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 42 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                               20 of 24



evidence in the scientific literature that supports both plausible mechanisms of action for chronic
illnesses including epidemiological associations. It is now apparent that the commonly reported lack
of association of adverse events may be due to the use of a test statistic with low intrinsic power and
due to problems including model misspecification and overadjustment bias and that further research
is needed to update guidelines and recommendations via additional studies.
     We attribute the relative dearth of epidemiological findings similar to ours to a number of factors,
including the use of incidence of diagnoses, which is clearly likely to be (on first principles) a less
sensitive measure of di↵erences in vaccine-induced disease burden. Importantly, RIOV is a readily
accessible measure that likely has a higher power to detect associations than ratios of incidence or
odds ratio. The underreporting of adverse events to VAERS is also a factor precluding the detection
of adverse events that can be attributed to vaccines. According to the US CDC (CDC, 2020) [22] and
the US Department of Health and Human Services (HHS) [23], healthcare providers should report to
VAERS (a) any adverse event listed in the VAERS Table of Reportable Events Following Vaccination
that occurs within the specified time period after vaccinations and (b) an adverse event listed by the
vaccine manufacturer as a contraindication to further doses of the vaccine. Also, the CDC reports that
healthcare providers are strongly encouraged to report to VAERS (a) any adverse event that occurs
after the administration of a vaccine licensed in the United States, whether it is or is not clear that a
vaccine caused the adverse event and (b) vaccine administration errors. Finally, the CDC reports that
vaccine manufacturers are required to report to VAERS all adverse events that come to their attention;
they are also required to pass on such reports to the Food and Drug Administration.
     Regardless of such recommended reporting, the inquiry by Harvard Pilgrim (Ross et al., 2011) [5]
on underreporting found that vaccine adverse events are underreported to VAERS by a factor of
100. If doctors are not reporting events because they believe they are not attributable to vaccines and
VAERS is the primary resource by which new adverse events are detected, heretofore, undetected
adverse events are not discovered. Families experiencing vaccine-induced chronic illnesses not yet
recognized by science as adverse outcomes to vaccination are going to object strenuously to mandatory
vaccination policies, and science will lag behind the public awareness of vaccine-induced human pain
and su↵ering. This lag is currently undermining trust in public health vaccine policies, government
regulating and licensing agencies, vaccine makers, and proponents of vaccination—including most of
mainstream media in the US—who insist all vaccines are universally “safe and e↵ective.”
     This study, and others, indicates that the correct path forward should include the enforceable
requirement of all physicians to report all adverse health events recorded in medical records over an
extended period to capture those adverse events that are latent, whether they are already recognized
by the HHS or not, so as to empower users of the VAERS system to be better able to detect adverse
outcomes associated with vaccination. Mandatory adoption of an ESP-VAERS-like adverse event
detection system embedded in electronic medical record systems in practices and clinics would be
beneficial toward a full understanding of vaccine-related morbidity and mortality in our populations
and could lead to a significant increase in overall health. This study also provides information on
diagnosed infections targeted by pediatric vaccines.

 4.2. Strengths and Limitations
      Factors such as sample size limitations, likely due to changes in vaccine acceptance following
initial adverse events, limit our ability to robustly test hypotheses of association for some outcomes,
especially in neurodevelopmental disorders and vaccination and seizures. If a link does exist,
the absence of clear associations is likely due the small number of patients in the practice with
neurodevelopmental disorders and seizures, which, ironically, may be due in part to the respect for
patient preference, leading to informed choices by families at potential risk.
      A related potential limitation includes that, because the data used were from billed diagnoses
(in the case of outcomes) or billed vaccination, there may be some occurrences that were missed
if insurance did not cover those events for a given patient (e.g., ASD diagnosed via a family




                                                      20                                            Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 43 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                 21 of 24



counselor/psychologist/psychiatrist). Similarly, diagnoses of developmental delay outside of the
office may have not made it into the medical record for some patients. However, given that part
of our data representation of such diagnoses was a per-patient count of reports of such diagnoses,
the e↵ects of these possible sampling limitations is likely mostly restricted to neurodevelopmental
delays, and such an e↵ect is more likely in outcomes related to data for a limited number of diagnoses
than on vaccination data.
     A criticism of association studies that detect negative health e↵ects of vaccines is that some
unknown, unmeasured confounder, or set of confounders might o↵er an alternative explanation.
An example is the concern that our results may be explicable by other, unmeasured, healthier lifestyle
choices made by families who also do not vaccinate. This seems highly unlikely given the relationships
between increased adverse outcomes and vaccine acceptance, and lifestyle choices do not seem
to be plausible explanations for many of the outcomes we have measured, although exposures to
environmental substances such as cigarette smoke and acetaminophen (paracetamol), and malnutrition,
which are known to impact negatively the immune system and development, cannot be ruled out
as additive or multiplicative risk factors to vaccine adverse reactions and to the examined outcomes.
The positive control outcome “fever” (Figure 3) points to a pattern expected following vaccination
with no known or suspected relationship to lifestyle choices. However, if it were so, it would appear
that our collective priority as a medical community should not be the pursuit of complete vaccination
across the population but instead studies on what those other lifestyle choices might include and
massive recommendations toward improving the lifestyle choices across the population.
     Our study also has numerous strengths: the sample is fully representative of the practice
population, and our design protocol had robust data provenance (parity checking) and rigorous data
analysis. We avoided overadjustment bias and used a more powerful test to detect adverse events,
demonstrated the robustness of the results to analysis assumptions, and have been careful to avoid
overdrawn conclusions.

 5. Conclusions
     We could detect no widespread negative health e↵ects in the unvaccinated other than the rare but
significant vaccine-targeted diagnosis. We can conclude that the unvaccinated children in this practice
are not, overall, less healthy than the vaccinated and that indeed the vaccinated children appear to be
significantly less healthy than the unvaccinated.
     We concur with Mawson et al., 2017 [9], who reported: “Further research involving larger,
independent samples is needed to verify and understand these unexpected findings in order to
optimize the impact of vaccines on children’s health.”
     We also concur with Hooker and Miller 2020 [14], who wrote: “Further study is necessary to
understand the full spectrum of health e↵ects associated with childhood vaccination”.
     Other pediatric practices with variably vaccinating populations should be studied using a
methodology similar to ours to attempt to refute or validate our findings and those of Mawson et al.,
2017 [9], Hooker and Miller 2020 [14], and the numerous studies that have reported adverse health
following vaccination. We are particularly interested in further study of the relationship between specific
vaccines and combination of vaccines on specific outcomes as well as the relationship between the
uptake of specific types of vaccines—inactivated, live virus, and aluminum-adjuvanted—with specific
outcomes. Larger studies using electronic medical records from major medical institutions should be
undertaken by research teams with no financial interest in the outcome of the studies (e.g., revenue from
vaccination and from treatment of vaccine-related adverse outcomes).
     Unintended and nonspecific consequences of vaccination, such as increased risk of chronic health
conditions from vaccine exposures, must also be examined to determine if for any vaccine-targeted
infection alternative methods of infection-avoidance or e↵ective treatments that reduce disease sequela
are available and preferable to vaccination in various circumstances, as has been reported by Cowling




                                                      21                                              Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 44 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                           22 of 24



et al., 2012 [24] and by Wol↵ (Wol↵, 2020) [25]. Our findings are consistent with the concern that
vaccination may increase respiratory virus infection risk, clearly a grave concern in the age of COVID-19.
      Our finding of a robust signal of anemia deserves follow up: aluminum is known to bind
to transferrin [26] and, in so doing, may interfere with the proper deposition of iron in the bones
of children. Iron deficiency can also contribute to febrile seizures, a known side e↵ect of some
vaccines. Our society should work to identify safer vaccine schedules and safer adjuvants [27–35] and
to reduce autoimmunity risk by removing unsafe epitopes—peptide sequences from pathogens or
human cell line remnants in vaccines that match human proteins in sequence or structure from any
tissue [36]—would seem expeditious, kind, and wise.
      Future studies should now focus on the relative incidence of billed office visits, now that it has
been shown to be a more sensitive and powerful measure of outcomes with a larger dynamic range
than binary yes/no incidence of diagnoses.

Supplementary Materials: The following are available online at http://www.mdpi.com/1660-4601/17/22/8674/s1:
‘Table S1: ICD code mapping’; Table S2: ‘LW and Thomas Supplemental S2 Gender Block Results 2.8.xlsx’;
Table S3: ‘LW and Thomas Supplemental S3 Age Blocks R2.9.xlsx’.
Author Contributions: P.T. directed the care of the patients in the study; P.T. conceived of the study concept;
both J.L.-W. and P.T. designed the study; J.L.-W. designed the analysis strategy, and J.L.-W. conceived of and
executed the data analysis including the power simulations and drafted the first manuscript; two anonymous
honest brokers de-identified the data and provided a data parity check; all technical errors in the execution of
analysis, if any, are the sole responsibility of J.L.-W. All authors have read and agreed to the published version of
the manuscript.
Funding: This research was funded by donations from the public to The Institute for Pure and Applied Knowledge
(IPAK; http://ipaknowledge.org). None of the donors had any input into the scope or design of the study or the
decision to publish. IPAK is a not-for-profit research organization.
Acknowledgments: We are indebted to the public for funding this study via donations to the Institute for Pure
and Applied Knowledge. None of the donors had any influence on the scope or direction of the study. We are
also deeply indebted to two anonymous honest brokers whose expertise in handling the deidentification and
data parity checking made this study possible. Given negative social pressures and direct threats of undue
consequences on individuals who participate in studies that cast any negative light on vaccines or the practice
of vaccination, we respect their anonymity. We are also indebted to a spreadsheet checker for his time double-
and cross-checking our many data analysis spreadsheets for errors or inconsistencies. All errors in the design or
execution of analysis are the responsibility of J.L.W. We are especially grateful to three anonymous reviewers
for their time and expertise and especially to reviewer #1 for providing in-depth critical and useful review of
this study.
Conflicts of Interest: J.L.W. has, in the past, been but is no longer a compensated expert witness in cases in the US
National Vaccine Injury Compensation Program. P.T. receives income in the form of royalties from the sale of his
book, and he receives income from the sale and administration of vaccines in his practice. P.T. is the owner of
Integrative Pediatrics, the population for this study, and is the author of the book “The Vaccine-Friendly Plan:
Dr. Paul’s Safe and E↵ective Approach to Immunity and Health—from Pregnancy Through Your Child’s Teen
Years” by Balantine Books 2016.

 References
 1.    Benn, C.S.; Fisker, A.B.; Rieckmann, A.; Sørup, S.; Aaby, P. Vaccinology: Time to change the paradigm?
       Lancet Infect Dis. 2020, 20, e274–e283. [CrossRef]
 2.    Aaby, P.; Jensen, H.; Samb, B.; Cisse, B.; Sodemann, M.; Jakobsen, M.; Poulsen, A.; Rodrigues, A.; Lisse, I.M.;
       Simondon, F.; et al. Di↵erences in female-male mortality after high-titre measles vaccine and association
       with subsequent vaccination with diphtheria-tetanus-pertussis and inactivated poliovirus: Reanalysis of
       West African studies. Lancet 2003, 361, 2183–2188. [CrossRef]
 3.    CDC. Report an Adverse Event to VAERS. 2020. Available online: https://vaers.hhs.gov/reportevent.html
       (accessed on 15 August 2020).
 4.    Tan, T.Q.; Gerbie, M.V.; Flaherty, J.P. The Vaccine Handbook. Oxford University Press: New York, NY, USA, 2017.
 5.    Lazarus, R.; Klompas, M. Electronic Support for Public Health–Vaccine Adverse Event Reporting System
       (ESP:VAERS). Grant. Final Report, Grant ID: R18 HS 017045. 2010. Available online: https://healthit.ahrq.gov/
       sites/default/files/docs/publication/r18hs017045-lazarus-final-report-2011.pdf (accessed on 16 August 2020).




                                                        22                                                       Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 45 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                             23 of 24



 6.    Institutes of Medicine (National Academy of Sciences) Committee on the Assessment of Studies of
       Health Outcomes Related to the Recommended Childhood Immunization Schedule; Board on Population
       Health and Public Health Practice; Institute of Medicine. The Childhood Immunization Schedule and
       Safety: Stakeholder Concerns, Scientific Evidence, and Future Studies. National Academies Press (US):
       Washington, DC, USA, 27 March 2013.
 7.    CDC. White Paper on Studying the Safety of the Immunity Schedule: For the Vaccine Safety Datalink
       2018. Available online: https://www.cdc.gov/vaccinesafety/pdf/whitepapersafety_web.pdf (accessed on
       14 August 2020).
 8.    Glanz, J.M.; Newcomer, S.R.; Jackson, M.L.; Omer, S.B.; Bednarczyk, R.A.; Shoup, J.A.; DeStefano, F.;
       Daley, M.F. White Paper on studying the safety of the childhood immunization schedule in the Vaccine Safety
       Datalink. Vaccine 2016, 34, A1–A29. [CrossRef]
 9.    Mawson, A.R.; Ray, B.D.; Bhuiyan, A.R.; Jacob, B. Pilot comparative study on the health of vaccinated and
       unvaccinated 6- to 12- year old U.S. children. J. Transl. Sci. 2017, 3, 1–12. [CrossRef]
 10.   Schmitz, R.; Poethko-Müller, C.; Reiter, S.; Schlaud, M. Vaccination status and health in children and
       adolescents: Findings of the German Health Interview and Examination Survey for Children and Adolescents
       (KiGGS). Dtsch. Arztebl. Int. 2011, 108, 99–104. [CrossRef]
 11.   Mogensen, S.W.; Andersen, A.; Rodrigues, A.; Benn, C.S.; Aaby, P. The Introduction of
       Diphtheria-Tetanus-Pertussis and Oral Polio Vaccine Among Young Infants in an Urban African Community:
       A Natural Experiment. EBioMedicine 2017, 17, 192–198. [CrossRef] [PubMed]
 12.   McDonald, K.L.; Huq, S.I.; Lix, L.M.; Becker, A.B.; Kozyrskyj, A.L. Delay in diphtheria, pertussis, tetanus
       vaccination is associated with a reduced risk of childhood asthma. J. Allergy Clin. Immunol. 2008, 121, 626–631.
       [CrossRef] [PubMed]
 13.   Gallagher, C.; Goodman, M. Hepatitis B triple series vaccine and developmental disability in US children
       aged 1–9 years. Tox. Environ. Chem. 2008, 5, 997–1008. [CrossRef]
 14.   Hooker, B.S.; Miller, N.Z. Analysis of health outcomes in vaccinated and unvaccinated children: Developmental
       delays, asthma, ear infections and gastrointestinal disorders. SAGE Open Med. 2020, 8, 1–11. [CrossRef]
       [PubMed]
 15.   McFarland, G.; LaJoie, E.; Lyons-Weiler, J. Acute exposure and chronic retention of aluminum in three vaccine
       schedules and e↵ects of genetic and environmental variation. J. Trace. Elem. Med. Biol. 2020, 58, 126444.
       [CrossRef]
 16.   Vaccine Safety Commission. 2020. Available online: https://vaccinesafetycommission.org (accessed on
       24 August 2020).
 17.   Hurwitz, E.L.; Morgenstern, H. E↵ects of diptheria-tetanus-pertussis or tetanus vaccine on allergies and
       allergy-related respiratory symptoms among children and adolescents in the United States. J. Manip.
       Physiol. Therap. 2000, 23, 81–90. [CrossRef]
 18.   Glanz, J.M.; Wagner, N.M.; Narwaney, K.J.; Shoup, J.A.; McClure, D.L.; McCormick, E.V.; Daley, M.F.
       A mixed methods study of parental vaccine decision making and parent-provider trust. Acad. Pediatr. 2013,
       13, 481–488. [CrossRef] [PubMed]
 19.   Vansteelandt, S.; Bekaert, M.; Claeskens, G. On Model Selection and Model Misspecification in Causal
       Inference. SSRN Electron. J. 2010, 21, 7–30. [CrossRef]
 20.   Schisterman, E.F.; Cole, S.R.; Platt, R.W. Overadjustment Bias and Unnecessary Adjustment in Epidemiologic
       Studies. Epidemiology 2009, 20, 488–495. [CrossRef]
 21.   George, B.J.; Beasley, T.M.; Brown, A.W.; Dawson, J.; Dimova, R.; Divers, J.; Goldsby, T.U.; Heo, M.;
       Kaiser, K.A.; Keith, S.W.; et al. Common scientific and statistical errors in obesity research. Obesity 2016,
       24, 781–790. [CrossRef]
 22.   CDC. Reporting Adverse Events. Available online: https://www.cdc.gov/vaccinesafety/hcproviders/
       reportingadverseevents.html (accessed on 24 August 2020).
 23.   US Department of Health and Human Services. Vaccine Adverse Event Reporting System: Report an Adverse
       Event to VAERS. 2020. Available online: https://vaers.hhs.gov/reportevent.html (accessed on 1 March 2020).
 24.   Cowling, B.J.; Fang, V.J.; Nishiura, H.; Chan, K.-H.; Ng, S.; Ip, D.K.M.; Chiu, S.S.; Leung, G.M.; Peiris, J.S.M.
       Increased risk of noninfluenza respiratory virus infections associated with receipt of inactivated influenza
       vaccine. Clin. Infect. Dis. 2012, 54, 1778–1783. [CrossRef]




                                                         23                                                        Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 46 of 57
 Int. J. Environ. Res. Public Health 2020, 17, 8674                                                               24 of 24



 25.   Wol↵, G.G. Influenza vaccination and respiratory virus interference among Department of Defense personnel
       during the 2017–2018 influenza season. Vaccine 2020, 38, 350–354. [CrossRef]
 26.   Papageorgiou, V.; Vargiami, E.; Kontopoulos, E.; Kardaras, P.; Economou, M.; Athanassiou-Mataxa, M.;
       Kirkham, F.J.; Zafeiriou, D.I. Association between iron deficiency and febrile seizures. Eur. J. Paediatr. Neurol.
       2015, 19, 591–596. [CrossRef]
 27.   Crépeaux, G.; Gherardi, R.K.; Authier, F.-J. ASIA, chronic fatigue syndrome, and selective low dose
       neurotoxicity of aluminum adjuvants. J. Allergy Clin. Immunol. Pract. 2018, 6, 707. [CrossRef]
 28.   Exley, C. An aluminium adjuvant in a vaccine is an acute exposure to aluminium. J. Trace Elements Med. Biol.
       2020, 57, 57–59. [CrossRef]
 29.   Crépeaux, G.; Eidi, H.; David, M.-O.; Baba-Amer, Y.; Tzavara, E.; Giros, B.; Authier, F.-J.; Exley, C.; Shaw, C.A.;
       Cadusseau, J.; et al. Non-linear dose-response of aluminium hydroxide adjuvant particles: Selective low
       dose neurotoxicity. Toxicology 2017, 375, 48–57. [CrossRef] [PubMed]
 30.   Gherardi, R.K.; Crépeaux, G.; Authier, F.-J. Myalgia and chronic fatigue syndrome following immunization:
       Macrophagic myofasciitis and animal studies support linkage to aluminum adjuvant persistency and
       di↵usion in the immune system. Autoimmun. Rev. 2019, 18, 691–705. [CrossRef] [PubMed]
 31.   Masson, J.-D.; Crépeaux, G.; Authier, F.-J.; Exley, C.; Gherardi, R.K. Critical analysis of reference studies on
       the toxicokinetics of aluminum-based adjuvants. J. Inorg. Biochem. 2018, 181, 87–95. [CrossRef] [PubMed]
 32.   Mold, M.; Umar, D.; King, A.; Exley, C. Aluminium in brain tissue in autism. J. Trace Elem. Med. Biol. 2018,
       46, 76–82. [CrossRef] [PubMed]
 33.   Morris, G.; Puri, B.K.; Frye, R.E. The putative role of environmental aluminium in the development of chronic
       neuropathology in adults and children. How strong is the evidence and what could be the mechanisms
       involved? Metab. Brain Dis. 2017, 32, 1335–1355. [CrossRef] [PubMed]
 34.   Petrik, M.S.; Wong, M.C.; Tabata, R.C.; Garry, R.F.; Shaw, C.A. Aluminum Adjuvant Linked to Gulf War
       Illness Induces Motor Neuron Death in Mice. NeuroMolecular Med. 2007, 9, 83–100. [CrossRef]
 35.   Erigolet, M.; Eaouizerate, J.; Ecouette, M.; Ragunathan-Thangarajah, N.; Eaoun-Sebaiti, M.; Gherardi, R.K.;
       Ecadusseau, J.; Authier, F.-J. Clinical Features in Patients with Long-Lasting Macrophagic Myofasciitis.
       Front. Neurol. 2014, 5, 230. [CrossRef]
 36.   Lyons-Weiler, J. Pathogenic priming likely contributes to serious and critical illness and mortality in COVID-19
       via autoimmunity. J. Transl. Autoimmun. 2020, 3, 1–5. [CrossRef]

 Publisher’s Note: MDPI stays neutral with regard to jurisdictional claims in published maps and institutional
 affiliations.

                             © 2020 by the authors. Licensee MDPI, Basel, Switzerland. This article is an open access
                             article distributed under the terms and conditions of the Creative Commons Attribution
                             (CC BY) license (http://creativecommons.org/licenses/by/4.0/).




                                                          24                                                        Exhibit B
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 47 of 57




                   Exhibit C
                                INFLUENZA (FLU) – VACCINE RISK STATEMENT (VRS)
               Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 48 of 57



9 FLU VACCINE FACTS                                                              Delivering Data on Infectious Diseases & Vaccines™

Are Mandates Science-Based?


  1. THERE IS A 65% INCREASED RISK
                                                                                                                                      d
     OF NON-FLU RESPIRATORY ILLNESS
     IN POPULATIONS THAT GET THE
     FLU VACCINE.
                                                                8




   1




                     2
                             Vaccine




                         3



                                           4
                                               and more         3. THE FLU VACCINE DOESN’T PREVENT
                                                        5
                                                                   THE SPREAD OF THE FLU.

        Increase
       Respiratory
         Illness

                                                                                          9


                                                    2




  2. THE FLU VACCINE DOESN’T REDUCE
     DEMAND ON HOSPITALS.
                                                     to

                                                                                  9,10



                                                                                              5




                                                            1                                            Exhibit C
                                INFLUENZA (FLU) – VACCINE RISK STATEMENT (VRS)
        Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 49 of 57
4. THE FLU VACCINE FAILS TO PREVENT
   THE FLU ABOUT 65% OF THE TIME.


                           11



   12
                                                                      8. PATIENTS DON’T BENEFIT FROM
                                                                         THE VACCINATION OF
                       3
                                                                         HEALTHCARE WORKERS.
                                                                             18




                  13




                                                11




5. REPEAT DOSES OF THE FLU VACCINE
   MAY INCREASE THE RISK OF FLU
   VACCINE FAILURE.
                                                                      9. FLU VACCINE MANDATES ARE NOT
                                                                         SCIENCE-BASED.
             9
                                                                                           19
        Expert Review of Vaccines states, “The effects
                                                                                  BMJ
            14




6. DEATH FROM INFLUENZA IS RARE
   IN CHILDREN.
                                                                                                11




            15
                 In a 2004 report, the CDC stated, “Deaths




7. THE FLU VACCINE DOESN’T REDUCE
   DEATHS FROM PNEUMONIA AND FLU.




                                                                 Figure 1:




                                                             2                                  Exhibit C
                     INFLUENZA (FLU) – VACCINE RISK STATEMENT (VRS)
       Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 50 of 57
REFERENCES




                                           3                            Exhibit C
Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 51 of 57




                   Exhibit D
                              Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 52 of 57


 MEASLES                                                                                         Delivering Data on Infectious Diseases & Vaccines™


 What Parents Need to Know


                    1. WHAT IS MEASLES?                                             2. WHAT ARE THE RISKS?


           •

                                                                   1



           •                                                                                              2,5
                                                       1



           •
                                                 2



           •                                                                             7,8



                                                           1



           •
                                                                                •                                                               3


                                                                                •
                                                                                                          9


                                                                                •

                                             2
                                                                                •

                                                                                •                                                          10


                                                                                •

                                                                                                     11




                                                     Decline in Measles Mortality 1900—19632,5
 Mortality Rate per 100,000
     Population (U.S.)




                                                                                                                      Measles vaccine
                                                                                                                        introduced
                                                                                                                          in 1963




Figure 1:




                                                                        1                                               Exhibit D
                Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 53 of 57
         3. WHAT TREATMENTS ARE AVAILABLE
            FOR MEASLES?                                                                                   22




                                                                                        23
     •                             12


     •
                                                    13                5. WHAT ABOUT THE VACCINE
                                                                         FOR MEASLES?
     •



                                 Vitamin A

                                                 recommends


                            13




         4. ARE THERE ANY BENEFITS FROM
            GETTING MEASLES?
                                                                                                      11




                                                                                   25




         Measles Mortality vs. Leading Causes of Death in Children Under Age 10 (per 100,000 Population)26,27


            Pre-Vaccine Measles

                        Homicide

                          Cancer
 Sudden Infant Death Syndrome
                         (SIDS)
    Unintentional Injury

 Congenital Anomolies

                  MMR Vaccine

                                    0        2           4        6       8              10      12             14


Figure 2:



                                                                              25




                                                              2                                   Exhibit D
       Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 54 of 57
REFERENCES


 Between 1959 and 1962, annually there were about 4 million cases, of
 which 440,000 (11%) were reported.
 •


 •


 Between 1959 and 1962, annually there were 400 measles deaths out of
 4 million cases, about 1 in 10,000 cases.
 •
 •


 Measles surveillance in the 1980s and 1990s showed that there are half
 as many cases of measles encephalitis as there are measles deaths, 1
 in 20,000 cases (50% of 1 in 10,000 cases of death). Of these cases,
 25% (1 in 80,000 cases) result in residual neurological injury.
 •




 The measles case-fatality rate in underdeveloped nations, where

 to 60 times higher than in developed countries.
 •




                                                                              Children with measles antibody levels less than 900 mIU/mL are
 Measles surveillance in the 1980s and 1990s showed that there are 3          susceptible to subclinical infection with measles virus but not to
 to 3.5 times more measles seizures than measles deaths (3 to 3.5 per         clinical infection. About 60% of children 15 years of age have a measles
 10,000 cases).                                                               antibody level less than 900 mIU/mL.
 •
                                                                              •
 Measles surveillance in the 1980s and 1990s showed that there are
 about 70 times more measles hospitalizations than measles deaths (7
 per 1,000 cases).
 •
 •




                                                                          3                                                  Exhibit D
                                MEASLES – VACCINE RISK STATEMENT (VRS)
         Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 55 of 57


MMR VACCINE                                    (Measles, Mumps,
                                               and Rubella)
                                                                                          Delivering Data on Infectious Diseases & Vaccines™

Is It Safer Than Measles?


   1. WHAT ARE SIDE EFFECTS OF
      THE MMR VACCINE?                                                          6



                                                 1
                                                     A                                                                                    7

                                 2
                                                                                                        8
                                          3


                                                                                                    9

                                                                                                                       10
                                                                                                                            In addition,
   Seizures from the MMR vaccine occur 5x
   more often than measles-related seizures.
                                                                     11




                                                                     4. HOW ACCURATE ARE CLINICAL
                                                                        TRIALS OF THE MMR VACCINE?
                4



                                                     1


                                                                                                        7


                    1
                                                                                            3




           5




                                                                                    5



                                                                             A Limitation of Clinical Trials
                                                                 10,000

  2. HOW ARE RISKS OF VACCINE                                     7,500
     SIDE EFFECTS MEASURED?
                                                                  5,000

                                                                  2,500
   3. HOW ACCURATE IS SURVEILLANCE
      OF ADVERSE EVENTS FROM THE                                         0

      MMR VACCINE?                                                                                          cases are needed to detect


                                                             Figure 1:




                                                         4                                                     Exhibit D
                                       MEASLES – VACCINE RISK STATEMENT (VRS)
               Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 56 of 57
       5. HOW ACCURATE ARE
          EPIDEMIOLOGICAL STUDIES
          OF THE MMR VACCINE?                                       6. IS THE MMR VACCINE SAFER
                                                                       THAN MEASLES?


                   New England Journal of Medicine

                                                      12




                                                                                                                    13




                                                               are so rare,3




            Potential Risk of Permanent Injury from                                   Table 1: Statistical Analysis of an
              the MMR Vaccine vs. Risk of Death                                       Epidemiological Study with Over
                   from Measles in the U.S.                                               Half a Million Children

        4



        3



        2



        1



        0


                                                                     = 53 in 97,000
Figure 2:




                                                           5                                                Exhibit D
                        MEASLES – VACCINE RISK STATEMENT (VRS)
       Case 2:20-cv-02470-WBS-JDP Document 16-6 Filed 12/29/20 Page 57 of 57


REFERENCES




                                          6                             Exhibit D
